Exhibit 10.21

FIRST AMENDED AND RESTATED

LEASE AGREEMENT

(Adamo Drive Property)

THIS FIRST AMENDED AND RESTATED LEASE AGREEMENT (the “Lease”) is made and
effective this 17th day of September, 1998, by and between JEFFREY I. WOOLEY,
having an address of 10000 Lindelaan, Tampa, Florida 33618 (hereinafter called
“Landlord), and ASBURY AUTOMOTIVE TAMPA, L.P., a Delaware limited partnership,
having an address of 712 Fifth Avenue, 49th Floor, New York, New York 10019
(hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, on or about September 17, 1998, Landlord entered into that certain
Courtesy Dealership Lease Agreement (Adamo Drive Property) (the “Courtesy
Lease”) with JIW Enterprises, Inc., Gulf Auto Holdings, Inc. and Courtesy Toyota
of Brandon, Inc. (collectively, “Courtesy”); and

WHEREAS, Courtesy assigned the Courtesy Lease to Tenant, and Landlord and Tenant
wish to amend and restate the Courtesy Lease as hereinafter set forth.

NOW, THEREFORE, the Courtesy Lease is hereby amended and restated in its
entirety as follows:

ARTICLE ONE

Demised Premises Term and Construction of Improvements

SECTION 1.01. Landlord, for and in consideration of the terms, covenants and
conditions herein contained, does hereby demise, lease and let to Tenant, and
Tenant does hereby hire and take from Landlord, upon and subject to the terms,
covenants and conditions herein contained, the interest of Landlord (other than
under this Lease), in the following:

ALL of those certain parcels of land and premises with certain improvements
located thereon, said land and premises being more particularly described on
Exhibit A attached hereto and made a part hereof and collectively called the
“Demised Premises”;

TO HAVE AND TO HOLD the Demised Premises for a term of ten (10) years commencing
on September 17, 1998 (the “Commencement Date”) and expiring at midnight on
September 16, 2008 (hereinafter called the “term”). Provided this Lease is not
in default, Tenant may elect to extend the term of this Lease for one
(1) additional term of five (5) years (such additional term period being
hereinafter referred to as the “Renewal Term”), in accordance with the terms and
conditions of Section 1.02 below.

Section 1.02. In the event Tenant elects to extend the term of this Lease as
referenced above, the following terms and conditions shall apply:

(i) This Lease must not be in default either at the time of Tenant’s election to
renew the term of this Lease or at the time commencement of the Renewal Term;
and

(ii) Except as otherwise provided herein, Tenant’s use and occupancy of the
Demised Premises during the Renewal Term shall be upon the same terms, covenants
and conditions contained herein. All payments on the part of Tenant to be made
and all o other obligations on the part of Tenant to be performed as provided in
this Lease shall continue to be made and performed by Tenant during the Renewal
Term;



--------------------------------------------------------------------------------

(iii) Tenant shall exercise its right to extend the term of this Lease for the
Renewal Term b delivering notice of its intent to renew the term of this Lease
to Landlord in writing by certified mail on or before September 16, 2007; and

(iv) There shall be no further additional right to renew this Lease other than
as set forth in this Section 1.02. Any termination of this Lease shall terminate
the later right of renewal hereunder.

ARTICLE TWO

Rent

SECTION 2.01. Tenant covenants and agrees to pay to Landlord, promptly when due,
without notice of demand and without deduction or set-off of any amount for any
reason whatsoever, a fixed “minimum rent” outlined as follows, together with any
applicable sales, use or rent taxes. The “minimum rent” shall be paid according
to the following schedule:

(i) Annual minimum rent for the first (1st) year of the initial term of this
Lease shall be Eight Hundred Thirty Thousand Four Hundred Ninety-Nine and
96/100ths Dollars ($830,499.96), payable in equal monthly installments of
Sixty-Nine Thousand Two Hundred Eight and 33/100ths Dollars ($69,208.33) a
month, together with applicable taxes.

(ii) Commencing with the second (2nd) year of the initial term of this Lease,
and at the beginning of each year thereafter during the initial term of this
Lease and the Renewal Term, the minimum rent shall be adjusted in accordance
with the Consumer Price Index for Urban Wage Earners and Clerical Workers (U.S.
City Average: All Items), issued by the Bureau of Labor Statistics of the U.S.
Department of Labor using the year 1982-84 as a base year of 100 (“Index
Number”). At the commencement of the second (2nd) Lease Year (as hereinafter
defined), the minimum rent shall be adjusted by multiplying the minimum rent
paid in the first (1st) year of this Lease by a fraction, the numerator of which
shall be the Index Number for the third (3rd) month preceding the commencement
of the second (2nd) Lease Year, and the denominator of which shall be the Index
Number for the third (3rd) month preceding the Commencement Date of this Lease.
At the commencement of each Lease Year thereafter, including any Lease Year
which falls within the Renewal Term (if this Lease is renewed as described
herein), the minimum rent shall be adjusted by multiplying the minimum rent paid
in the preceding Lease Year by a fraction, the numerator of which shall be the
Index Number for the third (3rd) month preceding the commencement of the new
Lease Year, and the denominator of which shall be the Index Number for the third
(3rd) month preceding the commencement of the preceding Lease Year.
Notwithstanding the foregoing, however, in no event shall the minimum rent for
any Lease Year be less than one hundred two percent (102%) of the minimum rent
for the preceding Lease Year or more than one hundred six percent (106%) of the
minimum rent for the preceding Lease Year. In the event that the index herein
referred to ceases to be published during the term of this Lease, or a
substantial change is made in the method of establishing such index, then the
determination of the adjustment shall be made with the use of such conversion
factor, formula or table as may then be published by the Bureau of Labor
Statistics, or if none is available, the parties shall accept comparable
statistics on the cost of living in the United States, as shall then be computed
and published by any agency of the United States, or if none, by a respected
financial periodical selected by Landlord. The term “Lease Year” as used herein
shall mean consecutive twelve (12) month periods commencing on the Commencement
Date, and on each anniversary of the Commencement Date, during the term of this
Lease.

The minimum rent reserved hereunder shall be payable in equal monthly
installments, in advance, on the first (1st) day of each month during the Lease
term; provided, however, that upon the execution of this Lease by Tenant, Tenant
shall pay to Landlord the installments of minimum rent due for the first month

 

2



--------------------------------------------------------------------------------

of the initial term of this Lease (together with applicable sales tax, as
described below). Tenant shall pay to Landlord, together with the monthly
installments of the minimum rent due hereunder, the sales and use tax imposed by
the State of Florida on rental payments under commercial leases and any other
taxes, impositions or charges which may be payable by Tenant pursuant to the
terms of this Lease, including, but not limited to, the terms of Section 3.01
hereof. If the term commences on a date other than the first day of a calendar
month or ends on a date other than the last day of a calendar month, monthly
rent for the first month of the term or the last month of the term, as the case
may be, shall be prorated based upon the ratio that the number of days in the
term within such month bears to the total number of days in such month.

SECTION 2.02. All amounts payable under Section 2.01 of this Article, as well as
all other amounts payable by Tenant to Landlord under the terms of this Lease,
shall be paid at the office of Landlord set forth above, or at such other place
as Landlord shall from time to time designate by notice to Tenant, in lawful
money of the United States which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment.

SECTION 2.03. In order to secure payment by Tenant of the amounts specified in
Section 2.01 of this Article and to secure the performance by Tenant of its
duties and obligations under this Lease, Tenant shall upon the execution of this
Lease (and in addition to the first month’s rent to be paid to Landlord upon
execution of this Lease pursuant to Section 2.01 hereof) deposit with Landlord
the sum of Two Hundred Twenty Thousand and No/100ths Dollars ($220,000.00) in
cash (the “Security Deposit”). The Security Deposit shall not bear interest to
Tenant, and Landlord shall be entitled to commingle the Security Deposit with
Landlord’s other funds. Within ninety (90) days after the expiration of earlier
termination of this Lease, Landlord shall (provided an event of default does not
then exist) return the Security Deposit to Tenant, less any portion thereof
which has been applied by Landlord in accordance with the terms of this Article.
If an event of default shall occur or if Tenant fails to surrender the Premises
in the condition required by this Lease, Landlord shall have the right (but no
obligation), without prejudice to any other remedy which Landlord may have on
account thereof, to apply all or any portion of the Security Deposit to cure
such default or to remedy the condition of the Premises. If Landlord so applies
the Security Deposit or any portion thereof before the expiration or earlier
termination of this Lease, Tenant shall deposit with Landlord, upon demand, the
amount necessary to restore the Security Deposit to its original amount. The
Security Deposit shall not be considered an advance payment of rent or a measure
of Landlord’s damages in the case of a default by Tenant hereunder. Actions by
Landlord against Tenant for any breach of this Lease shall in no way be limited
or restricted by the amount of this Security Deposit and resort to such deposit
shall not waive any other rights or constitute an election of remedies on the
part of Landlord. If Landlord shall sell or transfer its interest in the Demised
Premises, Landlord shall transfer the Security Deposit to such purchaser or
transferee, in which event Tenant shall look solely to the new landlord for the
return of the Security Deposit, and Landlord thereupon shall be released from
all liability to Tenant for the return of the Security Deposit. It is agreed
that this provision shall apply to every sale or transfer made of the Security
Deposit to any new landlord. The Security Deposit shall not be assigned or
encumbered by Tenant without the prior written consent of Landlord, and any
attempt to assign or encumber the Security Deposit without the consent of
Landlord shall be void and of no effect.

ARTICLE THREE

Expenses, Taxes, Other Charges

SECTION 3.01. Tenant agrees that it will pay without deduction or set-off of any
amount for any reason whatsoever, all Real Estate Taxes (as hereinafter defined)
which may be imposed under the Demised Premises during the Term hereof. All Real
Estate Taxes shall be paid by Tenant prior to their delinquency, and Tenant
shall, prior to the delinquency of any such Real Estate Taxes, provide Landlord
with paid receipts or other suitable evidence of the payment of the same. Real
Estate Taxes for any partial years included in the Term shall be prorated
between Landlord and Tenant. As used herein, the

 

3



--------------------------------------------------------------------------------

term “Real Estate Taxes” shall mean and include all personal property taxes
relating to the Demised Premises, real estate taxes, special assessments, and
all other governmental charges, general or special, ordinary or extraordinary,
foreseen as well as unforeseen, of any kind and nature whatsoever, which are
levied or assessed by any governmental authority or political subdivision
thereof against the Demised Premises or any part thereof.

SECTION 3.02. Tenant shall also pay any tax or excise on rents, gross receipts
tax or other tax (including, but not limited to, all applicable sales taxes),
however described, which is levied or assessed by the United States of America
or the State of Florida, or any other applicable governmental body or political
subdivision thereof, against Landlord with respect to the rent, additional rent
or other charges reserved under this Lease or as a result of Landlord’s receipt
of such rent, additional rent or other charges accruing under this Lease.

SECTION 3.03. Tenant may, but only if in good faith and with reasonable
diligence, contest by any and all appropriate administrative, trial, appellate
or other proceedings the amount, validity, enforceability or application of any
taxes, assessments, charges or other obligations that Tenant is required to pay
or perform to any person or entity other than Landlord by any provision of this
Lease, and defer payment and discharge thereof during the pendency of such
contest, provided that: (i) such contest suspends the collection or enforcement
of the item contested, (ii) such contest shall have the effect of preventing the
sale, loss or forfeiture of the Demised Premises, or any interest therein, to
satisfy such item; (iii) within thirty (30) days after Tenant has been notified
of the assertion of such item, Tenant shall have notified Landlord in writing of
Tenant’s intention to contest same; (iv) neither Landlord nor Tenant will be
subject to any criminal liability; (v) Tenant furnishes such security as may be
required by law in connection with each such contest; (vi) the value,
usefulness, occupation, enjoyment, operation and marketability of the Demised
Premises will not be adversely impaired by any such contest; (vii) Tenant
otherwise continues to pay and otherwise perform its obligations under this
Lease: (viii) no default otherwise exists in the payment or other performance of
Tenant under this Lease; (ix) each such contest is continuously prosecuted
diligently to final determination: (x) Tenant Days, defends, indemnifies and
holds Landlord harmless of and from any and all losses, judgments, decrees and
costs (including all reasonable attorneys’ fees) incurred in connection with
each such contest; (xi) Tenant promptly following a final determination of each
such contest fully pays and discharges all amounts that may be levied, assessed,
charged, imposed or otherwise determined to be payable, together with all
penalties, fines, interest, costs and expenses and otherwise complies with such
final determination at Tenant’s sole cost and expense; (xii) Landlord is
furnished with such security as Landlord reasonably may require to assure
compliance with all of the foregoing requirements, it being understood that
Landlord will not require any additional security if (a) Tenant has otherwise
posted such security as may be required by the taxing authorities or (b) has
bonded-off any potential lien or encumbrance on the Demised Premises; and
(xiii) such contest is permitted by any mortgagee having a mortgage lien upon
the Demised Premises. In this regard, Landlord may require that Tenant shall
have deposited with Landlord at such place as Landlord may from time to time in
writing appoint, a sum of money which shall be sufficient in the judgment of
Landlord to pay in full such item being contested, and all interest which might
become due thereon, and shall keep on deposit an amount so sufficient at all
times, increasing such amount to cover additional interest whenever, in the
judgment of Landlord, such increase is advisable. Any such deposits are to be
held without any allowance of interest. So long as all of the foregoing
requirements are met and Landlord is promptly reimbursed for all costs and
expenses incurred, Landlord will cooperate in connection with any such contest
if such cooperation is reasonably required.

SECTION 3.04. It is expressly understood and agreed that Tenant shall not be
required to pay any of the following taxes or governmental impositions which
shall be imposed against Landlord by any governmental authority, whether
federal, state, county, city, municipal, or otherwise, to-wit:

(a) any capital stock tax or other tax imposed against Landlord for the
privilege or franchise of doing business as a corporation;

 

4



--------------------------------------------------------------------------------

(b) any income tax levied upon or against the income of Landlord, including any
rental income derived by Landlord from the Demised Premises;

it being further expressly understood and agreed, however, that nothing in this
Article Three shall relieve Tenant of the obligation for the payment of any
gross sales, occupational license, privilege, excise or other present or future
tax, license, fee or other charge imposed against Landlord by any governmental
authority, whether federal, state, county, city, municipal or otherwise, in
respect to the ownership, leasing, use, occupation, management, operation,
maintenance, repair or rebuilding of the Demised Premises or any portion
thereof. irrespective of whether the same shall be measured in whole or in part
by the rental or other income derived therefrom by Landlord.

ARTICLE FOUR

Use and Compliance with Laws

SECTION 4.01. Tenant agrees that, unless and to the extent that it shall obtain
Landlord’s prior approval, it will not use the Demised Premises, nor will it
suffer or permit the same to be used, for any purpose other than as an
automotive dealership.

SECTION 4.02. Tenant shall throughout the term hereof, and at no expense
whatsoever to Landlord, promptly comply, or cause compliance, with all laws and
ordinances (including, without limitation, the Americans with Disabilities Act)
and the rules, regulations and requirements of all federal, state, county and
municipal governments, and appropriate departments, commissions, boards and
officers thereof, foreseen or unforeseen, ordinary as well extraordinary, and
whether or not the same shall presently be within the contemplation of the
parties hereto or shall involve any change of governmental policy or require
structural or extraordinary repairs, alterations or additions and irrespective
of the cost thereof, which may be applicable to the Demised Premises, including,
without limitation, the fixtures and equipment thereof and the sidewalks and
curbs adjoining the Demised Premises or the use or manner of use of the Demised
Premises. TENANT ACCEPTS THE DEMISED PREMISES IN THE ACTUAL “AS-IS” CONDITION IN
WHICH THE SAME ARE AS OF THE DATE OF THIS LEASE. For purposes of this Lease, the
term “AS-IS” shall not be deemed to limit the representations and warranties
made by Landlord or the other Sellers or the indemnification obligations of
Landlord or the other Sellers in that certain Asset Exchange Agreement among
Asbury Villanova II L.L.C., Tenant, Asbury Automotive Tampa GP L.L.C., J.I.W.
Enterprises, Inc., Courtesy Imports of Tampa, Inc., Gulf Auto Holdings, Inc.,
Courtesy Toyota of Brandon, Inc., Landlord and Douglas M. Tew, dated as, of
December 19, 1997 (the “Asset Exchange Agreement”); however, any rights, claims
or actions which Tenant may have under the Asset Exchange Agreement as a result
of any such representations and warranties or pursuant to the indemnification
provisions in the Asset Exchange Agreement may not be used as a defense or
offset in connection with any claim or action involving this Lease.

SECTION 4.03. Tenant shall not during the term hereof maintain, commit or permit
the maintenance or commission of any nuisance on or about the Demised Premises.
Tenant’s use and occupation shall at all times be in compliance with the
ordinances of Hillsborough County and the laws of Florida and of the United
States and any regulations thereunder.

SECTION 4.04. Tenant shall at all times and in all respects comply with all
federal, state and local laws, ordinances, rules and regulations, including, but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act, as amended from time to time, 42 U.S.C. §9601, et seq., and the
Resource Conservation and Recovery Act, as amended from time to time, 42 U.S.C.
§6901, et seq., and the regulations promulgated thereunder (collectively, the
“Hazardous Materials

 

5



--------------------------------------------------------------------------------

Laws”), regarding or relating in any way to industrial hygiene, environmental
protection or the use, analysis, generation, manufacture, storage, presence,
disposal or transportation of any oil, flammable explosives, asbestos, urea
formaldehyde, polychlorinated biphenyls, radioactive materials or waste, or
other hazardous, toxic, contaminated or polluting materials, substances or
wastes, including without limitation any “hazardous substances,” “hazardous
wastes,” “hazardous materials” or “toxic substances” under any such laws,
ordinances or regulations (collectively, “Hazardous Materials”).

Tenant shall at its own expense procure, maintain in effect and comply with all
conditions of any and all permits, licenses and other governmental and
regulatory approvals required for Tenant’s use of the Demised Premises,
including, without limitation, discharge of (appropriately treated) materials or
waste into or through any sanitary sewer system serving the Demised Premises.
Except as discharged into the sanitary sewer in strict accordance and conformity
with all applicable Hazardous Materials Laws, Tenant shall cause any and all
Hazardous Materials generated or used by Tenant or any other party other than
Landlord or its agents or employees in, on or about the Demised Premises during
the term of this Lease to be removed from the Demised Premises and transported
solely by duly licensed haulers to duly licensed facilities for disposal of such
Hazardous Materials and wastes. Tenant shall in all respects, handle, treat,
deal with and manage any and all Hazardous Materials in, on, under or about the
Demised Premises in complete conformity with all applicable Hazardous Materials
laws and prudent industry practices regarding the management of such Hazardous
Materials. All reporting obligations to the extent imposed upon Tenant by
Hazardous Materials Laws are solely the responsibility of Tenant. Upon
expiration or earlier termination of this Lease, Tenant shall cause all
Hazardous Materials generated or used by Tenant or any other party other than
Landlord or its agents or employees in, on or about the Demised Premises during
the term of this Lease located on the Demised Premises to be removed therefrom
and transported for use, storage or disposal in accordance and in compliance
with all applicable Hazardous Materials Laws. Tenant acknowledges and agrees
that it shall be responsible for and shall perform, at its sole cost and
expense, any removal, remediation, cleanup and restoration which may be required
with regard to the presence of any Hazardous Materials generated or used by
Tenant or any other party other than Landlord or its agents or employees in, on
or about the Demised Premises during the term of this Lease or the release of
any Hazardous Materials into, onto, above or under the Demised Premises by
Tenant or any third party during the term hereof, and Tenant shall perform such
remedial action in accordance with all applicable laws, including any and all
Hazardous Materials Laws. Further, Tenant shall indemnify, protect, defend (by
counsel reasonably acceptable to Landlord), and hold Landlord and Landlord’s
officers, employees, directors, agents, stockholders, successors and assigns
free and harmless from and against any and all claims, liabilities, penalties,
forfeitures, losses, damages, costs and expenses (including attorneys’ fees) or
death of or injury to any person or damage to any property whatsoever,
including, without limitation, the Demised Premises and any improvements located
thereon, arising from or caused in whole or in part, directly or indirectly, by
the presence in, on, about or under the Demised Premises of any Hazardous
Materials or by Tenant’s failure to comply with any Hazardous Materials Laws or
in connection with any removal, remediation, cleanup, restoration and materials
required hereunder as a result of the presence of any Hazardous Materials in,
on, about or under the Demised Premises with respect to any Hazardous Materials
generated, used or released in, on, about or under the Demised Premises by
Tenant or any other party other than Landlord or its agents or employees during
the term hereof or which may be released in, on, about or under the Demised
Premises bevy Tenant or any other party other than Landlord or its agents or
employees during the term hereof as may be required to return the Demised
Premises to their condition existing prior to the appearance of any Hazardous
Materials thereon. Notwithstanding the foregoing, Tenant shall not take any
remedial action in response to the presence of any Hazardous Materials in. on,
about or under the Demised Premises nor enter into any settlement agreement,
consent, decree or other compromise in respect to any claims relating to or in
any way connected with the Demised Premises without first notifying Landlord of
Tenant’s intention to do so and affording Landlord ample opportunity to appear,
intervene or otherwise appropriately assert and protect Landlord’s interest with
respect thereto. In addition, at Landlord’s request, at the expiration of the
term of this Lease, Tenant shall remove from the Demised Premises and dispose of
all tanks or fixtures installed by Tenant which contain, have contained or are
contaminated with, Hazardous Materials, in accordance with all applicable laws.

 

6



--------------------------------------------------------------------------------

Tenant shall immediately notify Landlord in writing of (a) any enforcement,
clean-up, removal or other governmental or regulatory action instituted,
completed or threatened pursuant to any Hazardous Materials Laws; (b) any claim
made or threatened by any person against Landlord, or the Demised Premises,
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and (c) any
reports made to any environmental agency arising out of or in connection with
any Hazardous Materials in, on or about the Demised Premises or with respect to
any Hazardous Materials removed from the Demised Premises, including, any
complaints, notices, warnings, reports or asserted violations in connection
therewith. Tenant shall also provide to Landlord, as promptly as possible, and
in any event within five business days after Tenant first receives or sends the
same, copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Demised Premises or Tenant’s use thereof.
Upon written request of Landlord (to enable Landlord to defend itself from any
claim or charge related to any hazardous Materials Law), Tenant shall promptly
deliver to landlord copies of hazardous waste manifests reflecting the legal and
proper disposal of all such Hazardous Materials removed from the Demised
Premises. All such manifests, to the extent such Hazardous Materials were
released, generated or used during the term of this Lease by Tenant or any other
party other than Landlord and its agents and employees, shall list the Tenant or
its agent as a responsible party and in no way shall attribute responsibility
for any such Hazardous Materials to Landlord.

Landlord may, at its expense, commission environmental audits of the Demised
Premises at any time after prior written notice to Tenant, it being understood
that Landlord shall be responsible for the repair of any damage caused by such
environmental audit.

Tenant’s obligations under this Section 4.04 shall survive the expiration or
termination of this Lease.

ARTICLE FIVE

Utility Charges

SECTION 5.01. Tenant agrees to pay or cause to be paid all charges for gas,
water, sewer, electricity, light, heat, power, telephone or other communication
service or other utility or service used, rendered or supplied to, upon or in
connection with the Demised Premises throughout the term hereof, and to
indemnify Landlord and save it harmless against any liability or damages on such
account. Tenant shall also at its sole cost and expense procure or cause to be
procured any and all necessary permits, licenses or other authorizations
required for the lawful and proper use, occupation, operation and management of
the Demised Premises and for the lawful and proper installation and maintenance
upon the Demised Premises of wires, pipes, conduits, tubes and other equipment
and appliances for use in supplying any such service to or upon the Demised
Premises. Tenant expressly agrees that Landlord is not, nor shall it be,
required to furnish to Tenant or any other occupant of the Demised Premises,
during the term hereof, any water, sewer, gas, heat, electricity, light, power
or any other facilities, equipment, labor, materials or services of any kind
whatsoever, and Landlord shall not be liable for any loss or damage suffered by
Tenant as a result of a failure of any such services to be available to the
Demised Premises.

 

7



--------------------------------------------------------------------------------

ARTICLE SIX

Indemnification and No Liability of Landlord

SECTION 6.01. Tenant covenants and agrees, at its sole cost and expense, to
indemnify and save harmless Landlord against and from any and all loss, cost,
damage or claims by or on behalf of any person, firm or corporation, arising
from, in or about the Demised Premises during the term hereof, and further to
indemnify and save Landlord harmless against and from any and all claims arising
from any condition of any building on the Demised Premises, or of any vaults,
passageways or spaces therein or appurtenant thereto, or any sidewalks or
roadways adjacent thereto, arising from any breach or default on the part of
Tenant in the performance of any covenant or agreement on the part of Tenant to
be performed, pursuant to the terms of this Lease, or arising from any act or
negligence of Tenant, or any of its agents, contractors, servants, employees or
licensees, or arising from any accident, injury or damage whatsoever caused to
any person, firm or corporation occurring during the term hereof, in or about
the Demised Premises, or upon or under the sidewalks, the parking areas and the
roadways, and the land adjacent thereto, and from and against all costs, counsel
fees, expenses and liabilities incurred in or about any such claim, action or
proceeding brought thereon; and in case any action or proceeding be brought
against Landlord by reason of any such claim, Tenant upon notice from Landlord
covenants to resist or defend such action or proceeding by counsel satisfactory
to Landlord. The provisions of this Section 6.01 shall not be construed to
result in Tenant’s indemnifying Landlord against the consequences of Landlord’s
gross negligence or willful misconduct or that of Landlord’s agents or
employees; rather, Landlord covenants and agrees, at its sole cost and expense,
to indemnify and save harmless Tenant against and from any and all loss, costs,
damages or claims by or on behalf of any person, firm or corporation, arising
from Landlord’s gross negligence or willful misconduct during the term of this
Lease. The obligations under this Section 6.01 shall survive the expiration or
termination of this Lease.

SECTION 6.02. In the event of any litigation arising out of or in connection
with this Lease or any instrument or documents executed pursuant hereto, the
prevailing party shall be entitled to recover all costs, expenses and reasonable
attorneys’ fees incurred by it, including, without limitation, those incurred
through the pre-trial, trial or appeal stage of any lawsuit, or those incurred
in federal bankruptcy or reorganization proceedings, or in connection with
enforcing or collecting upon any final judgment.

SECTION 6.03. Except to the extent that the same may be the Sellers’ obligations
under the Asset Exchange Agreement, either directly or pursuant to the
indemnification provisions thereof, and except to the extent of a breach of any
representation or warranty of Landlord that may be contained in this Lease,
Tenant further covenants and agrees that Landlord shall not be responsible or
liable to Tenant, or any person, firm or corporation claiming by, through or
under Tenant for, and Tenant and any such person, firm or corporation claiming
by, through or under Tenant hereby release Landlord from any liability
whatsoever arising from or by reason of, any defect in any building or buildings
on the Demised Premises, or in any engines, boilers, elevators, machinery,
electric wiring or fixtures, or other equipment or apparatus or appliances in
any such building, or for any failure or defect of water, heat, electric light
or power supply, or of any apparatus or appliance in connection therewith, or
from any injury or loss or damage to person or property resulting therefrom.
Further, except to the extent the same is caused by Landlord’s gross negligence
or willful misconduct or that of its agents or employees, Landlord shall not be
responsible or liable to Tenant, or any person, firm or corporation claiming by,
through or under Tenant, for, and Tenant or any person, firm or corporation
claiming by, through or under Tenant hereby release Landlord from, all liability
whatsoever arising from any injury, loss or damage to any persons or to the
Demised Premises, or to any property of Tenant, or of any other person,
contained in or upon the Demised Premises, caused by or arising or resulting
from the electric wiring, or plumbing, water, steam, sewerage, or other pipes,
or by or from any machinery or apparatus, or by or from any other defect
whatsoever, or by or from any injury or damage caused by, arising or resulting
from lightning, wind, tempest, water, in, upon or coming through or falling from
the roof, skylight, trapdoors, windows, marquees, metal or glass awning, or by
or from other actions of the elements, or from any injury or damage caused by or
arising, or resulting from acts or negligence of any occupant or occupants of
adjacent, contiguous or neighboring premises, or any other cause whatsoever.

 

8



--------------------------------------------------------------------------------

ARTICLE SEVEN

Maintenance and Repairs

SECTION 7.01. Tenant shall, throughout the term hereof until the surrender of
the Demised Premises (which is governed by Article Fifteen hereof), and, except
as may be otherwise expressly provided herein, at no expense whatsoever to
Landlord, take good care of the Demised Premises and, subject to the rights of
Tenant under Article Nine of this Lease, shall not do or suffer any waste with
respect thereto, and Tenant shall, except as may be otherwise expressly provided
herein, promptly make all repairs to maintain the Demised Premises in good and
lawful order and condition. When used in this Article, the term “repairs” shall
include replacement, restoration and/or renewals when necessary. The provisions
and conditions of Article Nine applicable to changes or alterations shall
similarly apply to repairs required to be done by Tenant under this Article.
Tenant shall keep and maintain all portions of the Demised Premises, including,
without limitation, the roof and structure of the building and all building
equipment, plumbing, and HVAC systems in good working order and condition and
shall maintain the sidewalks, in a clean and orderly condition, free of
accumulation of water, dirt and rubbish. Except as otherwise provided in Article
Fifteen, nothing herein contained shall be construed to prevent Tenant from
removing from the Demised Premises its own trade fixtures, furniture, and
equipment on the condition, however, that Tenant shall, at its own cost and
expense, and it hereby agrees to, repair any and all damages to the Demised
Premises resulting from or caused by the removal thereof, and not from ordinary
wear and tear.

SECTION 7.02. Tenant shall permit Landlord and the authorized representatives of
Landlord to enter the Demised Premises upon reasonable notice at all reasonable
times during usual business hours for the purpose of exhibiting or inspecting
the same and of making any necessary repairs to the Demised Premises and
performing any work therein that may be necessary to comply with any laws,
ordinances, rules, regulations or requirements of any public authority, or that
may be necessary to prevent waste or deterioration in connection with the
Demised Premises, which Tenant is obligated, but has failed, to make, perform,
or prevent, as the case may be. Nothing in this Lease shall imply any duty upon
the part of Landlord to do any work or to make any alterations, repairs,
additions or improvements to the Demised Premises, of any kind whatsoever except
to the extent required as a result of Landlord’s gross negligence or willful
misconduct or that of its agents or employees. The performance thereof by
Landlord shall not constitute a waiver of Tenant’s default in failing to perform
the same. Landlord shall not in any event (except for events caused by
Landlord’s default hereunder) be liable for inconvenience, annoyance,
disturbance, loss of business or other damage of Tenant or any other occupant of
the Demised Premises or part thereof, by reason of making repairs or the
performance of any work on the Demised Premises or on account of bringing
materials, supplies and equipment into or through the Demised Premises during
the course thereof and the obligations of Tenant under this Lease shall not
thereby be affected in any manner whatsoever. Landlord shall, however, in
connection with the doing of any such work cause as little inconvenience,
annoyance, disturbance, loss of business or other damage to Tenant or any such
other occupant as may be reasonably possible in the circumstances.

ARTICLE EIGHT

Mechanics’ Lien

SECTION 8.01. Tenant shall not suffer or permit any liens to stand against the
Demised Premises or any part therefrom by reason of any work, labor, services or
materials done for, or supplied, or claimed to have been done for, or supplied
to, Tenant or anyone holding the Demised Premises or any part thereof through or
under Tenant. If any such lien shall at any time be filed against the Demised
Premises, Tenant shall cause the same to be discharged of record within thirty
(30) days after the date of

 

9



--------------------------------------------------------------------------------

filing the same, by either payment, deposit or bond. If Tenant shall fail to
discharge any such lien within such period, then, in addition to any other right
or remedy of Landlord, Landlord may, but shall not be obligated to, procure the
discharge of the same either by paying amount claimed to be due by deposit in
court or bonding. Any amount paid or deposited by Landlord for any of the
aforesaid purposes, and all legal and other expenses of Landlord, including
counsel fees, in defending any such action or in or about procuring the
discharge of such lien, with all necessary disbursements in connection
therewith, together with interest thereon at a rate of twelve percent (12%) per
annum from the date of payment or deposit, shall become due and payable
forthwith by Tenant to Landlord, or, at the option of Landlord, shall be payable
by Tenant to Landlord as additional rent, as provided in Article Twelve hereof.

SECTION 8.02. Nothing in this Lease shall be deemed to be, or construed in any
way as constituting, the consent or request of Landlord, expressed or implied,
by inference or otherwise, to any person, firm or corporation for the
performance of any labor or the furnishing of any materials for any
construction, rebuilding, alteration or repair of or to the Demised Premises or
any part thereof, nor as giving Tenant any right, power or authority to contract
for or permit the rendering of any services or the furnishing of any materials
which might in any way give rise to the right to file any lien against
Landlord’s interest in the Demised Premises. Landlord shall have the right to
post and keep posted at all reasonable times on the Demised Premises any notices
which Landlord shall be required so to post for the protection of Landlord and
the Demised Premises from any such lien. Tenant agrees to promptly execute such
instruments in recordable form in accordance with the terms and provisions of
Florida Statute 713.10. As provided by Chapter 713, Florida Statutes, Landlord
hereby notifies all persons and entities that any lien claimed by any party as
the result of improving the Demised Premises or any improvements thereon
pursuant to a contract with Tenant, or with any person other than Landlord,
shall extend to, and only to, the right, title and interest in and to the
Demised Premises, if any, of the person contracting for such improvements. This
paragraph shall be construed so as to prohibit, in accordance with the
provisions of Chapter 713, Florida Statutes, the interest of Landlord in the
Demised Premises being subject to any lien for any improvements made by Tenant
or any other person on the Demised Premises.

SECTION 8.03. Landlord and Tenant hereby agree to execute a memorandum of lease
for recording in the Public Records of Hillsborough County, Florida, in form and
substance mutually agreeable to Landlord and Tenant, which memorandum of lease
shall contain the terms and conditions of the option to purchase as set forth in
Article Thirty-Three hereof and the prohibition on mechanics’ liens as set forth
in Section 9.01 hereof. Upon the expiration of the Term of this Lease (including
any renewal terms), Landlord and Tenant hereby agree to execute a termination of
memorandum of lease for recording in the Public Records of Hillsborough County,
Florida, in form and substance mutually agreeable to Landlord and Tenant.

ARTICLE NINE

Alterations

SECTION 9.01. Tenant agrees that it will make no structural alterations to the
building or buildings now or hereafter erected upon the Demised Premises or
construct any additional improvements on the Demised Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed. Landlord’s prior written consent shall not be required in instances of
non-structural alterations to the Demised Premises or in instances where
structural alterations are required by an automobile manufacturer(s) as a
condition of continuing the dealership franchise, but Tenant shall provide prior
written notice of any such alteration prior to the commencement of any work.
Tenant further agrees that it will not make any other alterations or
improvements which would change the character of said building or buildings, or
which would weaken or impair the structural integrity, or lessen the value of
said building or buildings.

SECTION 9.02. Provided Tenant has obtained in the prior written consent of
Landlord in accordance with the terms of Section 9.01 hereof if such consent is
required, Tenant is granted the right, at its own cost, to make such
alterations, additions, enlargements and improvements in and to the building or
buildings now or hereafter erected upon the Demised Premises as it may deem
desirable for its use, but subject, however, to the following provisions:

(a) The same shall be performed in a first-class workmanlike manner.

 

10



--------------------------------------------------------------------------------

(b) Tenant shall cause such plans and specifications to be prepared and will
furnish copies thereof to Landlord prior to the commencement of such alterations
and, in instances where Landlord’s prior consent is required pursuant to
Section 9.01 above, no work shall be done except in accordance with plans and
specifications approved by Landlord, such approval not to be unreasonably
withheld or delayed. Landlord shall be deemed to have approved any plans and
specifications submitted by Tenant if Landlord does not disapprove the same
within fifteen (15) business days. Tenant further agrees that, before the
commencement of any such alterations, it will file such plans and specifications
with, and obtain the approval thereof by, all municipal or other governmental
departments or authorities having jurisdiction thereof. Copies of all such
approvals, authorizations, permits and consents of governmental authorities
shall be delivered to and retained by Landlord. Landlord shall execute and
deliver to Tenant such consents by Landlord as may be required by any such
departments or authorities, it being understood, however, that any such consent
or consents by Landlord shall not operate or be construed as a consent by
Landlord for the purpose of filing any lien or making any charge of any kind
whatsoever against either Landlord or the Demised Premises or as a
representation or warranty that such plans and specifications will comply with
any applicable laws or regulations.

(c) such alteration work shall be done subject to, and in accordance with, all
applicable laws, rules, regulations, and other requirements of all governmental
authorities having jurisdiction thereof and of the local Board of Fire
Underwriters or of any similar body.

(d) Tenant shall procure and maintain such insurance as Landlord may reasonably
require in connection with such alteration work.

(e) Tenant shall promptly pay and discharge all costs, expenses, damages and
other liabilities which may arise in connection with or by reason of such
alteration work.

(f) Tenant shall pay the amount of any increase in premiums on insurance
policies occasioned by the making of any such alterations.

(g) Except in instances of non-structural alterations to the Demised Premises,
Tenant’s contractor must be approved by Landlord, which approval shall not be
unreasonably withheld or delayed.

(h) Upon the completion by Tenant of such alteration work, Tenant shall furnish
to Landlord (in form and substance reasonably acceptable to Landlord)
contractor’s affidavits, full and final waivers of liens, and receipted bills
covering all labor and materials expended and used in connection with the
performance of such alteration work.

SECTION 9.03. All such alterations made by Tenant shall immediately be and
become part of the realty and the sole and absolute property of Landlord and
shall remain upon and be surrendered with the Demised Premises at the expiration
or other termination of this Lease.

 

11



--------------------------------------------------------------------------------

ARTICLE TEN

Insurance and Damage

SECTION 10.01. Tenant, at is sole cost and expense, shall obtain and
continuously maintain in full force and effect during the term of this Lease
policies of insurance covering any and all improvements located on the Demised
Premises (the “improvements”) naming the Landlord as loss payee, against
(a) loss or damage by fire; (b) loss or damage from such other risks or hazards
now or hereafter embraced by an “Extended Coverage Endorsement,” including, but
not limited to, windstorm, hail, explosion, vandalism, riot and civil commotion,
damage from vehicles, smoke damage, water damage and debris removal; (c) loss
for flood if the Demised Premises are in a designated flood or flood insurance
area; and (d) loss from so-called explosion, collapse and underground hazards;
and (e) loss or damage from such other risks or hazards of a similar or
dissimilar nature which are now or may hereafter be customarily insured against
with respect to improvements similar in construction, design, general location,
use and occupancy to the improvements. At all times, such insurance coverage
shall be in an amount equal to one hundred percent (100%) of the then “full
replacement cost” of the improvements. “Full Replacement Cost” shall be
interpreted to mean the cost of replacing the improvements without deduction for
depreciation or wear and tear, and it shall include a reasonable sum for
architectural, engineering, legal, administrative and supervisory fees connected
with the restoration or replacement of the improvements in the event of damage
thereto or destruction thereof. Notwithstanding the foregoing, Tenant shall not
be deemed to be in breach of this Section 10.01 if Tenant maintains in force
such policies of insurance with respect to such loss or damage as are maintained
by the Companies (as the term “Companies” is defined in the Asset Exchange
Agreement) as of the date of the Asset Exchange Agreement.

SECTION 10.02. In case of damage to or destruction of any improvements on the
Demised Premises or any part thereof by fire or other cause, Tenant shall
promptly give written notice thereof to Landlord, and Tenant shall, at Tenant’s
sole cost and expense, and whether or not the insurance proceeds, if any, shall
be sufficient for the purpose, restore, repair, replace, rebuild or alter the
same as nearly as possible to its condition immediately prior to such damage or
destruction taking into account, however, such reasonable modifications to such
improvements to accommodate Tenant’s then existing business conditions, together
with such other changes or alterations as may be made at Tenant’s election, all
in conformity with and subject to the conditions of Article Nine hereof. Such
restorations, repairs, replacements, rebuilding or alterations shall be
commenced within ninety (90) days from the date of occurrence of such damage or
destruction, which time shall be extended by a time commensurate with any delays
due to adjustment of insurance, preparation of plans and specifications, and
applications for zoning variances and rezoning and other governmental approvals,
and shall thereafter be prosecuted with reasonable diligence, unavoidable delays
excepted.

SECTION 10.03.

A. All insurance money paid on account of such damage or destruction shall be
paid to and held by Landlord and Tenant as co-trustees and, shall be applied to
the payment of the cost of the aforesaid restoration, repairs, replacement,
rebuilding or alterations, including the cost of temporary repairs or for the
protection of the completion of permanent restoration, repairs, replacements,
rebuilding or alterations (all of which temporary repairs, protection of
property and permanent restoration, repairs, replacement, rebuilding or
alterations are hereinafter collectively referred to as the “restoration”), and
shall be paid out to, or at the direction of, Tenant from time to time as such
restoration progresses, in installments equal to ninety percent (90%) of the
work completed and one hundred percent (100%) of the materials furnished, and
shall be received by Tenant for the purpose of paying the cost of such
restoration upon the written request of Tenant which shall be accompanied by the
following:

(1) a verified certificate signed by Tenant, or a certificate signed by the
architect or engineer in charge of such construction, dated not more than thirty
(30) days prior to such request, setting forth the following:

(a) that the sum then requested either has been paid by Tenant, or is justly due
to contractors, subcontractors, materialmen, engineers, architects or other
persons who have rendered services or furnished materials for the restoration
therein specified, and giving a brief description of such services and materials
and the several amounts so paid or due to each of said persons in respect
thereof, and stating that no part of such expenditures has been or is being made
the basis, in any previous or then pending request, for the withdrawal of
insurance. money or has been made out of the proceeds of insurance received by
Tenant, and that the sum then requested does not exceed the value of the
services and materials described in the certificate;

 

12



--------------------------------------------------------------------------------

(b) that except for the amount, if any, stated pursuant to the foregoing
subclause (l)(a) in such certificate to be due for services or materials, there
is no outstanding indebtedness shown on Tenant’s books or known to the person
signing such certificate, after due inquiry, which is due on the date of such
certificate for labor, wages, materials, supplies or services in connection with
such restoration which, if unpaid, might become the basis of a vendor’s,
construction, mechanic’s, laborer’s or materialman’s statutory or similar lien
upon such restoration or upon the Demised Premises or any part thereof; and

(c) that the cost, as estimated by the person signing such certificate, of the
restoration required to be done subsequent to the date of such certificate in
order to complete the same, does not exceed the aggregate of the insurance money
remaining in the hands of Landlord, after payment of the sum requested in such
certificate; and

(2) a certificate or endorsement of a title insurance company doing business in
the city where the Demised Premises are located showing that there has not been
filed in the public records of the county where the Demised Premises are
located, with respect to the Demised Premises or any part thereof, any vendor’s,
construction, mechanic’s, laborer’s, materialman’s or like lien, which has not
been discharged of record, except such as will be discharged by payment of the
amount then requested; and

(3) lien waivers from all contractors, subcontractors and materialmen performing
work on the restoration with regard to any sums previously advanced as part of
the restoration, and upon request by Tenant for the balance of such funds upon
completion of such restoration, Landlord shall have received, in form and
substance reasonably satisfactory to Landlord, a final contractor’s affidavit
from the general contractor, and full and final waivers of liens and receipted
bills covering all labor and materials expended and used in connection with the
restoration.

Any balance of such funds remaining after the completion of such restoration
shall be paid to Landlord upon completion of such restoration in accordance with
the requirements of this Article Ten. Upon compliance with the foregoing
provisions of this Section, Landlord and Tenant shall, out of such insurance
money, pay or cause to be paid to Tenant or the persons named (pursuant to
subclause (l)(a) of this Section) in such certificate the respective amounts
stated therein to have been paid by Tenant or to be due to them, as the case may
be.

B. If the net insurance money as aforesaid at the time held by Landlord and
Tenant shall be insufficient to pay the entire cost of such restoration, Tenant
shall pay the deficiency.

C. Upon receipt by Landlord of satisfactory evidence, of the character required
by clauses (1), (2) and (3) of this Section, demonstrating that the restoration
has been completed and paid for in full and that there are no liens of the
character referred to therein, the balance of the insurance money payable to
Tenant for such restoration pursuant to the terms hereof shall be paid to
Tenant.

D. Anything herein contained to the contrary notwithstanding, in the event of
the termination of this Lease pursuant to Article Thirteen or Section 10.06, any
and all insurance proceeds then on hand shall be retained by Landlord, and
Tenant shall have no right, title, interest or claim thereto or therein
whatsoever.

 

13



--------------------------------------------------------------------------------

SECTION 10.04. In case of damage to or destruction of any improvements on the
Demised Premises by fire or other cause which shall amount to substantially
total destruction thereof or shall be of such character as in the judgment of
Tenant to require demolition of the remainder thereof, Tenant shall have the
right, at its option, either to restore, replace or rebuild the same as provided
in this Lease, or to demolish the remainder of the same and to construct, in
replacement thereof, a new building, subject in all respects to the provisions
of Article Nine hereof and Tenant shall in connection therewith duly and
faithfully comply with all of such provisions.

SECTION 10.05. Notwithstanding any damage to or destruction of any improvements
on the Demised Premises or any part thereof by fire or other casualty (whether
or not the same results in any of the Demised Premises or the improvements
thereon being rendered untenantable), and notwithstanding any disruption in
Tenant’s use of the Demised Premises resulting from such casualty or from the
repair or restoration thereof, in no event shall the rent payable by Tenant
hereunder (including the base rent and any Impositions or other charges) be
reduced or abated, whether in full or in part, and Tenant shall continue to pay
the same to Landlord during the entire period that any or all of the Demised
Premises shall remain unrepaired without notice or demand and without abatement,
deduction or set-off.

SECTION 10.06. Anything herein to the contrary notwithstanding, if, during the
last two (2) years of the initial term, or during the last year of any Renewal
Term hereof, the improvements on the Demised Premises shall be so damaged by
fire or otherwise that the cost of replacement or restoration thereof shall
exceed fifty percent (50%) of the then replacement value of the improvements so
damaged then Tenant may elect to cancel this Lease on written notice given
within sixty (60) days after such damage, and this Lease shall come to an end on
the delivery of such notice; provided, however, that simultaneously with the
giving of its notice, Tenant shall deliver to Landlord an assignment duly
executed and acknowledged by Tenant and the holders of all mortgages on this
Lease, transferring to Landlord all of the rights and claims of Tenant and of
such holders in, to and under all insurance proceeds covering such damage or
destruction and in and to all insurance policies carried by Tenant pursuant to
this Lease. In the event of any such cancellation, Tenant shall not be obligated
to perform any restoration, the term of this Lease shall expire and all renewal
rights shall terminate as of the effective date of such written notice, all such
insurance proceeds shall be the property of Landlord, and neither Tenant nor the
holder of any mortgage on this Lease shall have any rights or claims with
respect thereto. No such cancellation, however, shall release Tenant from any
obligation hereunder for rent, taxes and insurance premiums accrued or payable
for or during any period prior to the effective date of such cancellation, and
any prepaid rent, taxes and insurance beyond the effective date of such
cancellation shall be adjusted.

SECTION 10.07. Tenant agrees to maintain, throughout the term hereof, public
liability insurance protecting Landlord against claims of any and all persons,
firms and corporations for personal injury, death or property damage occurring
upon, in or about the Demised Premises, or any elevators or escalators therein
or thereon, or in or about the adjoining streets, sidewalks and passageways,
such insurance to afford protection with the coverages having such limits as are
not less than those maintained by the Companies as of the date of the Asset
Exchange Agreement.

SECTION 10.08. Each insurance policy required under this Article Ten shall have
attached thereto (a) an endorsement that such policy shall not be canceled or
materially changed without at least thirty (30) days prior written notice to
Landlord, and (b) an endorsement to the effect that the insurance as to the
interest of Landlord shall not be invalidated by any act or neglect of Landlord
or Tenet. All policies or insurance shall be written in companies reasonably
satisfactory to Landlord and licensed to do business in the State of Florida.
Certificates of insurance, evidencing the coverages required hereby, in a form
reasonably acceptable to Landlord, shall be delivered to Landlord upon
commencement of the term, and additional certificates of insurance shall be
delivered to Landlord not less than twenty (20) days prior to the expiration of
the then current policy term.

 

14



--------------------------------------------------------------------------------

SECTION 10.09. Tenant shall cause to be inserted in the policy or policies of
insurance required by this Article Ten hereof a so-called “Waiver of Subrogation
clause” as to Landlord. Tenant hereby waives, releases and discharges Landlord,
its agents and employees from all claims whatsoever arising out of loss, claim,
expense or damage to or destruction recoverable by insurance required under this
Article Ten notwithstanding that such loss, claim, expense or damage may have
been caused by Landlord, its agents or employees, and Tenant agrees to look to
the insurance coverage only in the event of such loss.

SECTION 10.10. Landlord and Tenant each agrees that it will cooperate with the
other, to such extent as such other party may reasonably require, in connection
with the prosecution or defense of any action or proceeding arising out of, or
for the collection of any insurance monies that may be due in the event of, any
loss or damage, and that it will execute and deliver to such other party such
instruments as may be required to facilitate the recovery of any insurance
monies.

SECTION 10.1 1. Tenant agrees to give prompt notice to Landlord with respect to
all fires or other casualties occurring upon the Demised Premises.

ARTICLE ELEVEN

Condemnation

SECTION 11.01. If title to the fee of the whole of the Demised Premises or so
much thereof as to render the remainder no longer useful for its intended use
herein shall be taken or condemned by any competent authority, for any public or
quasi-public use, this Lease shall cease and terminate, and all annual rent,
additional rent and other charges paid or payable by Tenant hereunder shall be
apportioned, as of the date of vesting of title in such condemnation proceeding,
and the total award made with respect to the Demised Premises shall be paid to
Landlord. Tenant shall surrender the Demised Premises as of the date of such
vesting of title. Notwithstanding the foregoing, Tenant shall be entitled to
maintain a separate action for an award to compensate Tenant for any moving
expenses and damage to trade fixtures of Tenant on the Demised Premises.

SECTION 11.02. If title to the fee of less than the whole of the Demised
Premises shall be so taken or condemned or conveyed by Landlord in lieu thereof,
but the remainder is useful for its intended use herein, then the proceeds paid
on account of such taking shall be paid to and held by Landlord and Tenant as
co-trustees and shall be made available to Tenant in accordance with the terms
of Section 10.3 above and Tenant shall restore the untaken portion of any
building or buildings on the Demised Premises, so that each such building,
respectively, shall constitute a complete architectural unit of the same general
character and condition (as nearly as may be possible under the circumstances)
as the building existing immediately prior to such condemnation or taking. All
amounts received as a result of such condemnation or conveyance in lieu thereof
in excess of the amounts paid to so restore the building or buildings located on
the Demised Premises, shall be retained by Landlord. The rent owed to Landlord
by Tenant under this Lease shall be equitably adjusted based upon the portion of
the Demised Premises so taken, condemned or conveyed by Landlord in lieu
thereof.

ARTICLE TWELVE

Landlord’s Right to Perform Tenant’s Covenants

SECTION 12.01. Tenant covenants and agrees that if it shall at any time fail to
pay any Tax pursuant to the provisions of Article Three hereof, or to take out,
pay for, maintain or deliver any of the insurance perform any other act which
Tenant is obligated to make or perform under this Lease, then Landlord may,
without waiving, or releasing Tenant from, any obligations of Tenant in this
Lease contained, pay any such Tax, effect any such insurance coverage and pay
premiums therefor, and make

 

15



--------------------------------------------------------------------------------

any other payment or perform any other act which Tenant is obligated to perform
under this Lease, in such manner and to such extent as shall be necessary, and,
in exercising any such rights, pay necessary and incidental costs and expenses,
employ counsel and incur and pay reasonable attorneys’ fees. All sums so paid by
Landlord and all necessary and incidental costs and expenses in connection with
the performance of any such act by Landlord, together with interest thereon at a
rate of twelve percent (12%) per annum from the date of the making of such
expenditure by Landlord, shall be deemed additional rent hereunder and, except
as otherwise in this Lease expressly provided, shall be payable to Landlord on
demand or at the option of Landlord may be added to any rent then due or
thereafter becoming due under this Lease, and Tenant covenants to pay any such
sum or sums with interest as aforesaid and Landlord shall have (in addition to
any other right or remedy of Landlord) the same rights and remedies in the event
of the non-payment thereof by Tenant as in the case of default by Tenant in the
payment of the rent.

ARTICLE THIRTEEN

Default Provisions and Remedies

SECTION 13.01. This Lease and the demised term are subject to the limitation
that if, at any time during the term hereof, any one or more of the following
events (herein called an “event of default”) shall occur, that is to say:

(a) if Tenant shall fail to pay any installment of the rent set forth in
Section 2.01 of this Lease, or any part thereof, when the same shall become due
and payable, and such failure shall continue for five (5) days after written
notice thereof from Landlord; provided, however, Landlord shall only be
obligated to provide two (2) such five (5) day notice periods within any twelve
(12) month period during the term of this Lease, and, upon the third delinquency
in the payment of any rent due hereunder during any said twelve (12) month
period, Tenant shall immediately be in default under this Lease without any
further notice from Landlord; or

(b) if Tenant shall fail to pay any sum or other charge required to be paid by
Tenant hereunder (other than the payment of the rental as set forth in said
Section 2.01), and such failure shall continue for thirty (30) days after
written notice thereof from Landlord to Tenant; or

(c) if Tenant shall make an assignment for the benefit of its creditors; or

(d) if any petition shall be filed against Tenant in any court, whether or not
pursuant to any statute of the United States or of any state, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceedings,
and remains undismissed for sixty (60) days or Tenant requires or consents to
any such petition or filing, or if any such petition shall be so filed by
Tenant; or

(e) if, in any proceeding, a receiver or trustee be appointed for all or any
portion of Tenant’s property; or

(f) if Tenant shall abandon the Demised Premises for a period in excess of
thirty (30) days, it being presumed that Tenant shall have abandoned the Demised
Premises if it shall fail to continuously operate its business for such thirty
(30) consecutive day period without excuse as specifically allowed under the
terms and provisions of this Lease; or

(g) if Tenant shall assign, mortgage or encumber this Lease, or sublet the whole
or any part of the Demised Premises, otherwise than as expressly permitted
hereunder, or if this Lease or the estate of Tenant hereunder shall be
transferred, or passed to, or devolve upon, any person, firm or corporation
other than Tenant herein named, except in the manner permitted hereunder; or

 

16



--------------------------------------------------------------------------------

(h) if Tenant shall fail to perform or observe any other requirement of this
Lease (not hereinbefore in this Section 13.01 specifically referred to) on the
part of Tenant to be performed or observed, and such failure shall continue for
thirty (30) days after written notice thereof from Landlord to Tenant unless a
shorter period of time is allowed under this Lease; provided, however, that, if
such default cannot be cured with the exercise of diligent efforts within such
thirty(30) days, such thirty (30) day period shall be extended for such period
of time, not exceeding an additional sixty (60) days, as shall be required for
Tenant, in the exercise of diligent efforts, to cure the default unless a
shorter period of time is required under the provisions of any mortgage
encumbering the Demised Premises; or

(i) If an “Event of Default” shall occur under the terms and conditions of that
certain Lease Agreement of even date herewith by and between Landlord and Tenant
with respect to the parcel of land and premises located at the southwest comer
of Hillsborough and Dale Mabry Avenues, Tampa, Florida, (the “Hillsborough
Avenue Lease”) if, and only if, at such time, the Landlord of the Hillsborough
Avenue Lease and the Landlord under this Lease shall be the same person, or
Affiliates of one another. For purposes of this Lease, the term “Affiliate”, as
used to indicate a relationship with a specific person, shall mean a person that
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified, and in the
case of a specified person who is a natural person, also includes his spouse,
his former spouses, his issue, his parents, his estate and any trust for the
benefit of his spouse and/or issue.

then upon the happening of any one or more of the aforementioned events of
default, and the expiration of the period of time prescribed in any such notice,
Landlord may exercise any and all rights and remedies under this Lease and
Florida law. Upon the election of Landlord, this Lease and the term hereof, as
well as all of the right, title and interest of Tenant hereunder, shall wholly
cease and expire and Tenant shall then quit and surrender the Demised Premises
to Landlord, but Tenant shall nonetheless and in all events remain liable as
hereinafter provided.

SECTION 13.02. In the event of any such default or breach by Tenant, in addition
to all remedies available at law or in equity, Landlord may at any time
thereafter, with or without notice, and without limiting Landlord in the
exercise of any right or remedy which Landlord may have by reason of such
default or breach:

(a) Terminate Tenant’s right to possession of the Demised Premises by any lawful
means, in which case the term of this Lease shall expire and Tenant shall
immediately surrender possession of the Demised Premises to Landlord. In such
event, Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default including, but not limited to, the cost
of recovering possession of the Demised Premises, expenses of reletting,
reasonable attorneys’ fees, and any real estate commission actually paid or
required to be paid.

(b) Reenter and take possession of the Demised Premises and relet the same for
Tenant’s account, holding Tenant liable in damages for all expenses incurred by
Landlord in any such reletting and for any difference between the amount of
rents received from such reletting and those due and payable under the terms of
this Lease, and Landlord shall not be deemed to have thereby accepted a
surrender of the Demised Premises. In the event Landlord relets the Demised
Premises, Landlord shall have the right to lease or let the Demised Premises or
portions thereof for such periods of time and at such rents and for such use and
upon such covenants and conditions as Landlord, in its sole discretion, may
elect, and Landlord may make such repairs and improvements to the Demised
Premises as may be necessary. Landlord shall be entitled to bring such actions
or proceedings for the recovery of any deficits due to Landlord as it may deem
advisable, without being obligated to wait until the end of the term, and
commencement or maintenance of any one or more actions shall not bar Landlord
from bringing other or subsequent

 

17



--------------------------------------------------------------------------------

actions for further accruals, nor shall anything in this subparagraph (b) limit
or prohibit Landlord’s right at any time to accelerate all rents and charges due
from Tenant to the end of the term, or to terminate this Lease by giving notice
to Tenant.

(c) Declare all rents and charges due hereunder immediately due and payable, and
thereupon all such rents and fixed charges to the end of the term shall
thereupon be accelerated; provided, however, such accelerated amounts shall be
discounted to their then present value on the basis of a five percent (5%) per
annum discount from the respective dates that such amount should have been paid
hereunder. In the event that any charges due hereunder cannot be exactly
determined as of the date of acceleration, the amount of such charges shall be
determined by Landlord in a reasonable manner based on historical increases in
such charges.

(d) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the State of Florida.

Section 13.03. In the event Tenant fails to pay any installment of rent or other
sums required to be paid by Tenant under Article 2 of this Lease within the five
(5) day period immediately following the date such rent or other sum is due,
Tenant shall pay to Landlord a late charge in the amount of four percent (4%) of
such outstanding amount. Upon the occurrence of an Event of Default, any amounts
herein required to be paid by Tenant which are not paid when due, shall bear
interest at a rate equal to twelve percent (12%) per annum from the date until
paid.

Section 13.04. In the event of any litigation or other judicial action with
respect to this base, the prevailing party in such action shall, in addition to
all other remedies, be entitled to recover from the other party all costs and
expenses of such litigation or judicial action, including, but not limited to,
all attorneys’ fees or paralegals’ fees incurred in connection therewith, and
all such fees incurred in any pretrial, trial, appellate or bankruptcy
proceedings.

Section 13.05. As a material inducement to Landlord’s entering into this Lease,
Tenant hereby expressly and voluntarily waives any notices required by law,
including without limitation the three (3) day notice required by Florida
Statute 83.20. The parties hereto shall, and they hereby do, waive trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matters whatsoever arising out of, or in any way
connected with, this Lease, the Demised Premises or any claim of injury or
damage. In the event Landlord commences any proceeding to enforce this Lease or
the landlord/tenant relationship between the parties, or for nonpayment of
minimum rent, additional rent or any other sums due Landlord from Tenant under
this Lease, Tenant will not interpose any counterclaim of whatever nature or
description in any such proceedings unless the failure to do so would bar
Tenant’s right to do so in a separate action. In the event Tenant must, because
of applicable court rules, interpose any counterclaim or other claim against
Landlord in such proceedings, Landlord and Tenant covenant and agree that, in
addition to any other lawful remedy of Landlord, upon motion of Landlord, such
counterclaim or other claim asserted by Tenant shall be severed out of the
proceedings instituted by Landlord (and, if necessary, transfer to a court of
different jurisdiction), and the proceedings instituted by Landlord may proceed
to final judgment separately and apart from and without consolidation with or
reference to the status of each counterclaim or any other claim asserted by
Tenant. Tenant hereby consents to the jurisdiction of any state court whose
jurisdiction includes the county in which the Premises are located. In the event
of any action or proceeding arising from this Lease or any other agreement to
which Landlord and Tenant are a party, Tenant hereby stipulates that service of
process upon Tenant shall be effective at the Demised Premises.

 

18



--------------------------------------------------------------------------------

ARTICLE FOURTEEN

Cumulative Remedies-Waiver-Oral Change

SECTION 14.01. Every term, condition, agreement or provision contained in this
Lease shall be deemed to be also a covenant.

SECTION 14.02. The specified remedies to which Landlord may resort under the
terms of this Lease are not intended to be exclusive of any other remedies or
means of redress to which Landlord may be lawfully entitled in case of any
breach or threatened breach by Tenant of any provision of this Lease.

SECTION 14.03. The failure of either party to insist in any one or more cases
upon the strict performance of any of the terms, covenants, conditions,
provisions or agreements of this Lease or to exercise any option herein
contained shall not be construed as a waiver or a relinquishment for the future
of any such term, covenant, condition, provision, agreement or option. A receipt
and acceptance by Landlord of rent or any other payment, or the acceptance of
performance of anything required by this Lease to be performed, with knowledge
of the breach of any term, covenant, condition, provision or agreement of this
Lease, shall not be deemed a waiver of such breach, nor shall any such
acceptance of rent in a lesser amount than is herein provided for (regardless of
any endorsement on any check, or any statement in any letter accompanying any
payment of rent) operate or be construed either as an accord and satisfaction or
in any manner other than as a payment on account of the earliest rent then
unpaid by Tenant, and no waiver by Landlord of any term, covenant, condition,
provision or agreement of this Lease shall be deemed to have been made unless
expressed in writing and signed by Landlord.

SECTION 14.04. In addition to the other remedies provided Landlord in this
Lease, Landlord shall be entitled to the immediate restraint by injunction of
any violation or attempted or threatened violation, of any of the terms,
covenants, conditions, provisions or agreements of this Lease.

SECTION 14.05. This Lease may not be changed orally, but only by agreement in
writing signed by the party against whom enforcement of the change, modification
or discharge is sought or by his agent.

SECTION 14.06. Whenever the context hereof shall so require, the singular shall
include the plural, the male gender shall include the female gender and neuter
and vice versa. This Lease and any related instruments shall not be construed
more strictly against one party than against the other by virtue of the fact
that initial drafts were made and prepared by counsel for one of the parties, it
being recognized that this Lease and any related instruments are the product of
extensive negotiations between the parties hereto and that both parties hereto
have contributed substantially and materially to the final preparation of this
Lease and all related instruments.

ARTICLE FIFTEEN

Surrender of Premises

Section 15.01. Tenant shall, upon the expiration or termination of this Lease
for any reason whatsoever, surrender to Landlord the buildings, structures and
building equipment then upon the Demised Premises, together with all alterations
and replacements thereof then on the Demised Premises, in the same good order,
condition and repair, that the Demised Premises are in on the completion of the
construction contemplated hereby, except for reasonable and ordinary wear and
tear. (Wherever the term “reasonable and ordinary wear and tear” is used in this
Lease, it should be understood to contemplate that Tenant will have performed a
reasonable maintenance program during the term hereof.) At the expiration of
termination of this Lease for any reason whatsoever, Landlord shall have the
right, at Landlord’s sole cost and expense, to inspect the Demised Premises
through an independent licensed engineer and/or contractor in order to determine
that all portions of the Demised Premises are in such good condition, ordinary
wear and tear excepted. Any repairs deemed necessary in the opinion of the
inspecting agent

 

19



--------------------------------------------------------------------------------

may be paid for out of proceeds of the Security Deposit. Title to all of
Tenant’s trade fixtures, furniture and equipment (other than building equipment)
installed in the Demised Premises shall remain in Tenant, and upon expiration or
other termination of this Lease, the same may and, upon the demand of Landlord,
shall be removed and any resultant damage to the Demised Premises shall be
repaired, by and at the expense of Tenant; provided, however, that if, upon any
such expiration or other termination of this Lease, Tenant shall be delinquent
or in default under any of the provisions hereof, Tenant shall not, without
Landlord’s prior written consent, be entitled to remove any such trade fixtures,
furniture or equipment unless and until such delinquency or default shall have
been cured, and if such delinquency or default shall not have been cured by
Tenant within thirty (30) days after the date of such expiration or termination,
all such trade fixtures, furniture and equipment of Tenant shall, at Landlord’s
option, be and become the absolute property of Landlord.

ARTICLE SIXTEEN

Assignment, Subletting and Encumbrances

SECTION 16.01. Except as set forth below, Tenant shall not assign, mortgage or
otherwise encumber this Lease, or sublet all or any part of the Demised
Premises, without the prior written consent of Landlord in each instance which
consent shall not be unreasonably delayed or withheld. No permitted assignment
or sublease of the whole or any part of the Demised Premises by Tenant shall in
any way release Tenant or affect or reduce any of the obligations of Tenant
under this Lease, but this Lease shall continue in full force and effect, it
being the intention and meaning of the parties hereto that Tenant shall be and
remain liable to Landlord for any and all acts and omissions of any and all
assignees, subtenants and similar occupants. The consent by Landlord to an
assignment, encumbrance, or subletting shall not be construed in any way to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment, encumbrance, or subletting. Notwithstanding the foregoing,
(i) Tenant shall have the right to assign this Lease or sublease all or a
portion of the Demised Premises without Landlord’s consent (x) to any entity
with which Tenant shall be merged, consolidated or combined or (y) to any entity
which shall purchase all or substantially all of Tenant’s assets or (z) to any
subsidiary, parent or affiliate of Tenant or any entity which shall own all or
substantially all of Tenant’s outstanding shares or partnership or membership
interests, or (ii) in the event of an “IPO” as that term is defined in the
restated and amended limited partnership agreement of Tenant (the “Limited
Partnership Agreement”), Tenant may assign its interest in this Lease or
sublease the Demised Premises to those transferees contemplated by
Section 4.7(g) of the Limited Partnership Agreement and any majority owned
subsidiary of such transferee; provided, however, no such assignment or
subletting shall relieve Tenant from its obligations or liabilities hereunder.

Notwithstanding any of the foregoing, it is expressly understood that, at all
times during the terms of this Lease, Tenant hereunder must be identical to the
tenant under the Hillsborough Avenue Lease (although permitted subtenants may
differ).

SECTION 16.02. Notwithstanding anything contained in Section 16.01 above to the
contrary, Tenant shall have the unrestricted right to mortgage and pledge this
Lease, provided, however, that any such mortgage or pledge shall be subject and
subordinate to the rights of Landlord hereunder.

ARTICLE SEVENTEEN

Subordination

SECTION 17.01. Tenant agrees and acknowledges that all of Tenant’s right, title
and interest under this Lease is automatically subordinate to the lien of any
existing or future lender without any further act by Tenant provided that
Landlord, concurrently with the execution of this Lease, obtains and delivers to
Tenant a nondisturbance agreement in form and substance reasonably satisfactory
to Tenant from any existing lender with respect to this Lease and delivers a
similar nondisturbance

 

20



--------------------------------------------------------------------------------

agreement from any future lender(s) as a condition precedent to Tenant’s future
subordination. However, in order to manifest and confirm the foregoing, Tenant
shall subordinate its leasehold interest in the Demised Premises to the mortgage
lien of any financing Landlord may wish to obtain at any time during the Lease
term. Provided the aforesaid condition precedent has been satisfied by Landlord,
the failure of Tenant to so deliver any such instrument or instruments within
ten (10) days; after such demand in writing by Landlord shall constitute a
default hereunder, and Landlord shall be entitled to all of its remedies.
Furthermore, Tenant hereby appoints Landlord as Tenant’s attorney-in-fact to
execute such instruments of subordination in the event Tenant fails to execute
such instruments within ten (10) days after such demand.

ARTICLE EIGHTEEN

Governing Law

SECTION 18.01. This Lease shall be governed by the laws of the State of Florida.
Tampa, Florida, shall be the location for the handling of all disputes
hereunder, and all parties hereby consent to personal jurisdiction of any court
of competent jurisdiction for Tampa, Florida.

ARTICLE NINETEEN

Estoppel Certificate

SECTION 19.01. Landlord and Tenant agree at any time and from time to time, upon
not less than ten (10) business days prior written request by the other party to
execute, acknowledge and deliver to the requesting party a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications that the same is in full force and effect as
modified and stating the modifications), and the dates to which the rent and
other charges have been paid in advance, if any, it being intended that any such
statement delivered pursuant to this Article may be relied upon by any
prospective purchaser of the fee or mortgagee or assignee of any mortgage upon
the fee of the Demised Premises or any lender or other party doing business with
Landlord or Tenant.

ARTICLE TWENTY

Notices

SECTION 20.01. All notices which are required or permitted hereunder must be in
writing and shall be deemed to have been given, delivered or made, as the case
may be, (notwithstanding lack of actual receipt by the addressee) (i) when
delivered by personal delivery or (ii) three (3) business days after having been
deposited in the United States mail, certified or registered, return receipt
requested, sufficient postage affixed and prepaid, or (iii) one (1) business day
after having been deposited with an expedited, overnight courier service (such
as by way of example but not limitation, U.S. Express Mail, Federal Express or
Purolator), addressed to the party to whom notice is intended to be given at the
address set forth below:

 

Landlord:    Jeffrey I. Wooley    10000 Lindelaan    Tampa, Florida 3361 8 With
a copy to:    Andrew J. Lubrano, Esquire    Hill, Ward & Henderson, P.A.   
Suite 3700 -Barnett Plaza    101 East Kennedy Boulevard    Tampa, Florida 33602

 

21



--------------------------------------------------------------------------------

Tenant:    Asbury Automotive Tampa, L.P.    C/O Ripplewood Holdings, L.L.C.   
712 Fifth Avenue, 49th Floor    New York, New York 10019

Any party may change the address to which its notices are sent by giving the
other party written notice of any such change in the manner provided in this
Section, but notice of change of address is effective only upon receipt.

ARTICLE TWENTY-ONE

Invalidity of Particular Provisions

SECTION 21.01. If any term or provision of this Lease or the application thereof
to any person or circumstance, shall to any extent be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

ARTICLE TWENTY-TWO

Exculpation of Landlord

SECTION 22.01. Notwithstanding anything to the contrary that may be provided in
this Lease, it is specifically understood and agreed, such agreement being a
primary consideration of the execution of this Lease by Landlord, that there
shall be absolutely no personal liability on the part of Landlord, its
successors, assigns or any mortgagee in possession (for the purposes of this
paragraph, collectively referred to as “Landlord”), with respect to any of the
terms, covenants and conditions of this Lease, and Tenant shall look solely to
the equity and all other interests of Landlord in the Demised Premises
(including all rental, condemnation, sales and insurance proceeds) for the
satisfaction of each and every remedy of Tenant in the event of any breach by
Landlord of any of the terms, covenants and conditions of this Lease to be
performed by Landlord, such exculpation of liability to be absolute and without
any exceptions whatsoever.

ARTICLE TWENTY-THREE

Binding Covenants and Benefits

SECTION 23.01. Subject to the provisions of this Lease, the terms, conditions,
covenants, provisions and agreements herein contained shall be binding upon and
inure to the benefit of Landlord, its successors and assigns, and Tenant, its
permitted successors and assigns.

The term “Landlord” shall mean the current Landlord, Jeffrey I. Wooley, and any
subsequent landlord under this Lease, and the term “Landlord” that is used in
this Lease insofar as covenants or obligations on the part of Landlord are
concerned shall be limited to mean and include only the owner of the Demised
Premises at the time in question, and in the event of any transfer or conveyance
of the Demised Premises, then the grantor shall be automatically freed and
released from all liability accruing from and after the date of such transfer or
conveyance with respect to the performance of any covenant or obligation on the
part of Landlord contained in this Lease, it being intended hereby that the
covenants and obligations contained in this Lease on the part of Landlord shall
be binding on the Landlord, its successors and assigns, only during and in
respect to their respective successive periods of ownership.

 

22



--------------------------------------------------------------------------------

ARTICLE TWENTY-FIVE

No Partnership or Joint Venture

SECTION 25.01. Landlord and Tenant are not and shall not in any way be
considered joint venturers, partners or agents of each other, it being expressly
understood that the relationship between them is solely that of lessor and
lessee and nothing more. Neither party shall have the power to bid or obligate
the other in any way unless and except as may be set forth specifically in this
Lease.

ARTICLE TWENY-SIX

Possession and Quiet Enjoyment

SECTION 26.01. Tenant shall have full rights of possession commencing on the
Commencement Date. For so long as this Lease is in effect, Tenant may peaceably
and quietly enjoy the Demised Premises without hindrance or molestation by
Landlord or by any other person lawfully claiming the Demised Premises, subject
to the terms and conditions of this Lease.

ARTICLE TWENTY-SEVEN

[Intentionally Reserved]

ARTICLE TWENTY-EIGHT

Brokers

SECTION 28.01. Landlord and Tenant warrant each and to the other that they have
not contracted with any other broker or real estate salesperson in connection
with this transaction nor are they responsible for any other brokerage fees,
commissions or finders fees arising out of this Lease. Each party to this
Agreement shall hold the other party harmless of and from any and all real
estate brokers’ or salesperson’s commissions or finders’ fees in connection with
this transaction which are determined to be due from said indemnifying party by
a court of competent and final jurisdiction.

ARTICLE TWENTY-NINE

Radon Gas

SECTION 29.01. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

ARTICLE THIRTY

Captions and Headings

SECTION 30.01. The captions and headings throughout this Lease are for
convenience and reference only and the words contained therein shall in no way
be held or deemed to define, limit, describe, explain, modify, amplify or add to
the interpretation, construction or meaning of any provision of or the scope or
intent of this Lease nor in any way affect this Lease.

 

23



--------------------------------------------------------------------------------

ARTICLE THIRTY-ONE

Rights of Leasehold Mortgagees

SECTION 3 1.01. If Tenant or its successor or permitted assigns shall mortgage
this Lease in compliance with the provisions of Section 16.02 hereof, then as
long as any such mortgage shall remain unsatisfied of record, the following
provisions shall apply:

(a) Landlord, upon serving upon Tenant any notice of default pursuant to the
provisions of Article 19 hereof, or any other notice under the provisions of or
with respect to this Lease, shall also serve a copy of such notice upon the
holder of such mortgage, at the notice address described below, and no notice by
Landlord to Tenant hereunder shall be deemed to have been duly given unless and
until a copy thereof has been so served.

(b) Any holder of such mortgage, in case Tenant shall be in default hereunder,
shall, within twenty (20) days of its receipt of notice thereof or such longer
period as may be specified herein, have right to remedy such default, or cause
the same to be remedied, and Landlord shall accept such performance by or at the
instance of such holder as if the same had been made by Tenant.

(c) Anything herein contained to the contrary notwithstanding, upon the
occurrence of an event of default, other than an event of default due to a
default in the payment of money, Landlord shall take no action to effect a
termination of this Lease without first giving to the holder of such mortgage
written notice thereof and a reasonable time thereafter within which either
(i) to obtain possession of the mortgaged property (including possession by a
receiver) or (ii) to institute, prosecute and complete foreclosure proceedings
or otherwise acquire Tenant’s interest under this Lease with diligence. Such
holder upon obtaining possession or acquiring Tenant’s interest under this Lease
shall be required promptly to cure all defaults hereunder; provided, however,
that (i) such holder shall not be obligated to continue such possession or to
continue such foreclosure proceeding after such defaults shall have been cured;
(ii) nothing herein contained shall preclude Landlord, subject to the provisions
of this Section 31.01, from exercising any rights or remedies under this Lease
with respect to any other default by Tenant during the pendency of such
foreclosure proceedings; (iii) if such holder shall be a party other than a
bank, savings and loan institution, or insurance company which is authorized to
do business in the State of Florida (an “Authorized Institution”), such holder
shall deposit with Landlord during the period of forbearance by Landlord from
taking action to effect a termination of this Lease such security as shall be
reasonably satisfactory to Landlord to assure to Landlord the compliance by such
holder during the period of such forbearance with the terms, conditions and
covenants of this Lease and (iv) such holder, if an Authorized Institution,
shall agree with Landlord in writing to comply during the period of such
forbearance with the terms, conditions and covenants of this Lease. It is
understood and agreed that such holder, or its designee, or any purchaser in
foreclosure proceedings (including, without limitation, a corporation formed by
such holder) may become the legal owner and holder of this Lease through such
foreclosure proceedings or by assignment of this Lease in lieu of foreclosure.

(d) Any notice or other communication which Landlord shall desire or is required
to give to or serve upon the holder of a mortgage on this Lease shall be in
writing and shall be served by certified mail, return receipt requested,
addressed to Bank of America National Trust and Savings Association at 251
LaSalle Street, Chicago, Illinois 60697 or at such other address as shall be
designated by such holder by notice in writing given to Landlord by certified
mail, return receipt requested. Any notice or other communication which the
holder of a mortgage on this Lease shall desk or is required to give to or serve
upon Landlord shall be deemed to have been duly given or served if sent by
certified mail, return receipt requested, addressed to Landlord at Landlord’s
address as set forth in Section 20.01 hereof or at such other address as shall
be designated by Landlord by notice in writing given to such holder by certified
mail.

 

24



--------------------------------------------------------------------------------

(e) Anything herein contained to the contrary notwithstanding, the provisions of
this Section 31.01 shall inure only to benefit of the holder of the leasehold
mortgage which is a first lien. Further, anything herein contained to the
contrary notwithstanding, the provisions of this Section 3 1 .01 shall inure
only to the benefit of the holder of a leasehold mortgage which has given notice
to Landlord of the existence of such leasehold mortgage in accordance with the
provisions of Section 20.01 hereof.

(f) Landlord and Tenant shall not enter into any agreement modifying, amending,
canceling or surrendering this Lease without the prior written consent of the
leasehold mortgagee, which consent shall not be unreasonably withheld,
conditioned or delayed.

(g) If any leasehold mortgagee shall acquire title to Tenant’s interest in this
Lease, by foreclosure of a mortgage thereon or by assignment in lieu of
foreclosure or by an assignment from a nominee or wholly owned subsidiary
corporation of such mortgagee, such mortgagee may assign such Lease and shall
thereupon be released from all future liability for the performance or
observance of the covenants and conditions in such lease contained on the
tenant’s part to be performed and observed from and after the date of such
assignment, provided that the assignee from such mortgagee shall have assumed
such Lease and shall have been approved by Landlord.

(h) No assets of Tenant (including, without limitation, equipment and trade
fixtures) located on or about the Demised premises will be deemed by Landlord to
be fixtures or to constitute part of Demised premises.

(i) Landlord will not assert, and therefore waives, any liens, whether granted
by the Lease, statute or otherwise (including, without limitation, rights of
levy or distraint for rent), against the Property.

(j) If Tenant defaults on its obligations to Lender and, as a result, Lender
undertakes to enforce its security interest in Tenant’s assets, Landlord will
permit Lender within a reasonable period following such default to enter and
take possession of the Demised Premises without terminating the Lease provided
Lender cures all then existing defaults of Tenant under the Lease and performs
all of Tenant’s obligations under the Lease which arise during the period Lender
is in possession of the Demised Premises. Lender may cause the Demised Premises
to be leased or assigned to an entity designated by Lender and approved by
Landlord, such approval not to be unreasonably withheld provided such entity
assumes in writing all of Tenant’s obligations under the Lease. In the event
Lender takes possession of the Demised Premises pursuant to this paragraph,
regardless of Landlord’s consent to a sublease or assignment, Lender shall not
thereafter be relieved of its obligation to perform the obligations of Tenant
under the Lease, provided Lender shall not be deemed to have assumed Tenant’s
obligations under the Lease if Lender takes temporary possession of the Demised
Premises for the purposes of removing the Property pursuant to Section 31.01(i)
hereof.

(k) Lender may, at no expense to Landlord and in accordance with the terms of
the Loan Agreement between Lender and Tenant, enter onto the Demised Premises at
any time or times and take possession of, sever, or remove the Property or any
part thereof and said Property upon severance and/or removal may be sold,
transferred or otherwise disposed of free and discharged of all liens, claims,
demands, rights or interests of Landlord. Lender agrees to repair any damage
caused by any severance and/or removal of the Property necessary to restore the
Demised Premises to its condition immediately prior to such removal.

 

25



--------------------------------------------------------------------------------

ARTICLE THIRTY-TWO

Short Form Lease

SECTION 32.01. Upon the execution hereof, Landlord and Tenant shall also enter
into a short form lease, in the form of the Short Form Lease attached hereto as
Exhibit B and made a part hereof, which shall be recorded in the Public Records
of Hillsborough County, Florida., and shall reference the Option provided
herein.

ARTICLE THIRTY-THREE

Option to Purchase

SECTION 33.01. The following definitions shall apply throughout this Article
Thirty- Three:

(a) “Asbury” shall mean Asbury Automotive Tampa GP, L.L.C. a Delaware limited
partnership and the general partner of Tenant.

(b) “Affiliate” shall have the meaning ascribed to it in the Limited Partnership
Agreement.

(c) “IPO” shall mean an initial public offering of the REIT shares by the REIT
pursuant to registration documents declared effective by the Securities and
Exchange Commission.

(d) “Landlord’s Employment Agreement” shall mean that certain Employment
Agreement, dated as of September 17, 1998, between Tenant and Landlord.

(e) “Limited Partnership Agreement” shall mean that certain first Amended and
Restated Limited Partnership Agreement of Asbury Automotive Tampa, L.P., dated
as of September 17, 1998.

(f) “Millbourne Realty” shall mean Millbourne Equity Partners, L.P., a Delaware
limited partnership.

(g) “Newco” shall mean at the time of the exercise of the Option, a newly
organized stock corporation or other business entity owned or controlled by
Tenant or the Partners of Tenant 51% of which is owned or controlled by Asbury
Automotive Tampa GP L.L.C., and 49% of which is owned or controlled by Jeffrey
I. Wooley.

(h) “Option” shall mean the exclusive right to purchase the Property as
described in this article.

(i) “Option Period” shall mean a period commencing on the date hereof and
expiring at midnight two (2) years after such date.

(j) “OP Unit” shall mean a unit of limited partnership interest in Millbourne
Realty.

(k) “Partner” or “Partners” shall have the meanings ascribed to them in the
Limited Partnership Agreement.

(l) “Percentage Interest” shall have the meaning ascribed to it in the Limited
Partnership Agreement.

 

26



--------------------------------------------------------------------------------

(m) “Permitted Transferees” shall mean the Partners, Millbourne Realty, the
REIT, and any of their respective Affiliates.

(n) “Property” shall mean collectively the Demised Premises and the real
property which is the subject matter of the Hillsborough Avenue Lease.

(o) “Purchaser” shall mean Tenant, its Permitted Transferees or Newco, whichever
such party exercises the Option and purchases the Property.

(p) “REIT” shall mean Millbourne Equity Trust, a Maryland real estate investment
trust.

(q) “REIT Option Event” shall mean the giving of notice (1) by Tenant that
Villanova has created or contemplates the creation of a REIT, that Tenant
intends to exercise the Option at the REIT Option Price in order to cause the
transfer, sale, conveyance, assignment or other disposition of the Property to a
REIT or to a Newco in contemplation of the creation of a REIT or (2) by a
Permitted Transferee that such Permitted Transferee intends to exercise the
Option at the REIT Option Price in order to cause the transfer, sale,
conveyance, assignment or other disposition of the Property to such Permitted
Transferee.

(r) “REIT Option Price” shall mean Nineteen Million Dollars and No/100ths
($19,000,000.00).

(s) “Reversion Event” shall mean the occurrence of any one or more of the
following after the closing of the purchase of the Property upon a REIT Option
Event or, in the event of a transfer of the Option to a Permitted Transferee,
upon the giving of notice pursuant to Section 33.06(b) and prior to an IPO:
(1) the contemplated REIT fails to sell common shares of the REIT to the public
in an IPO before the earlier to occur of the one-year anniversary of the closing
of the purchase transaction or the August 15 occurring immediately subsequent to
the calendar year in which the purchase of the Property is closed; (2) either
Asbury or its Affiliates fail to own or control the Tenant in proportions at
least equal to such proportions as they own or control as of the date of this
Lease; (3) the Partners (or their “Permitted Transferees”, as such term is
defined under the Limited Partnership Agreement) comprising Tenant cease to
maintain their Percentage Interests in the Tenant under this Lease in the same
proportions as they exist as of the date of this Lease, except (a) as such
Percentage Interests may be adjusted pursuant to the Limited Partnership
Agreement as a result of a capital contribution made under Section 4.2 of the
Limited Partnership Agreement by one of the Partners, (b) as portions of such
Percentage Interests may be assigned by the Wooley Entities with the consent of
Asbury, or (c) as Landlord’s Percentage Interest may be reduced pursuant to the
call right contained in Section 4.8 of the Limited Partnership Agreement as a
result of a termination by Landlord of his Employment Agreement without “Good
Reason” as defined therein, or (4) in the event Tenant establishes a Newco to
hold the REIT shares attributable to the transfer of the Property to the REIT,
such Newco fails to have the same ownership structure as the Limited Partnership
as of the date of the creation of Newco except (a) as such ownership structure
may be adjusted in a manner similar to the adjustment of Percentage Interests
under the Limited Partnership Agreement as a result of a capital contribution
made under a provision similar to Section 4.2 of the Limited Partnership
Agreement by one of the Partners, (b) as portions of such interests similar to
Percentage Interests may be assigned by the Wooley Entities with the consent of
Asbury, or (c) as Landlord’s Percentage Interest may be reduced pursuant to a
call right similar to the one contained in Section 4.8 of the Limited
Partnership Agreement as a result of a termination by Landlord of his Employment
Agreement without “Good Reason” as defined therein.

 

27



--------------------------------------------------------------------------------

(t) “Reversion Period” shall mean the period beginning with the “REIT Option
Event” or, in the event of a transfer of the Option to a Permitted Transferee,
the giving of notice pursuant to Section 33.06(b), and ending on the last day a
“Reversion Event” can no longer occur.

(u) “Villanova” shall mean Asbury Villanova II L.L.C. a Delaware limited
liability company and an Affiliate of Asbury.

(v) “Wooley Entities” shall have the meaning ascribed to it in the Limited
Partnership Agreement.

SECTION 33.02 Landlord hereby grants the Option to the Tenant for the Option
Period. This Option is personal to Tenant, the Permitted Transferees and, if
formed, Newco, and may not be separately assigned under any circumstances
without Landlord’s prior written consent (except to a Newco designed to
facilitate the completion of the REIT), which consent may be withheld in the
sole and absolute discretion of Landlord, except that all or any portion of the
Option may be assigned separately from the leasehold interest granted hereunder
to any Permitted Transferee with ten (10) days prior written notice to Landlord,
without Landlord’s consent.

In the event Purchaser exercises this Option to purchase the Property prior to
the expiration of the Option Period, the Option, as exercised, shall be deemed
to be a contract for the sale and purchase of the Property. In such event,
Landlord agrees to sell and Purchaser agrees to purchase the Property for the
price and upon the terms and conditions as hereinafter set forth. It is
expressly understood that the Option applies to both parcels comprising the
Property and that the same cannot be bifurcated.

As a condition precedent to Purchaser’s ability to exercise this Option, neither
this Lease nor the Hillsborough Avenue Lease may be in default nor shall there
be any acts or occurrences in existence which, with the passage of time, could
constitute a default under the aforesaid leases.

SECTION 33.03. Purchaser shall only be entitled to exercise the Option upon the
occurrence of a REIT Option Event Upon the occurrence of a REIT Option Event,
the net purchase price for the Property shall be the REIT Option Price. The REIT
Option Price shall be paid to Landlord by Purchaser in cash at closing. The
proceeds shall be delivered by wire-transfer to Landlord in immediately
available federal funds. The wire transferred funds must be received by Landlord
in its designated account no later than 2:00 p.m., local time, on the closing
date. Nothing contained in this Section or anywhere else in this Article
Thirty-Three shall be deemed to give the right to any Purchaser to pay Landlord
the REIT Option Price in any method other than in cash at closing.

SECTION 33.04. Following the occurrence of a REIT Option Event and prior to an
IPO, Villanova shall in good faith select an “Independent Appraiser”, as such
term is defined in the Limited Partnership Agreement, who, once all material
facts, including but not limited to the identity of the properties to be
included in the REIT, the proposed master lease governing the leasing of
Property, and the initial estimated purchase price of the REIT shares in the
IPO, are known by Asbury, Villanova and their Affiliates, shall determine the
fair market value of the Property, the aggregate fair market value of the REIT
(or of the REIT assuming all of the properties intended to be. included in the
REIT are subsequently transferred to the REIT), the aggregate number of shares
of the REIT to be issued to Tenant, a Newco or another Purchaser in exchange or
consideration therefore, and, if Landlord elects to receive the REIT Option
Price or any part thereof in REIT shares or OP Units, the aggregate number of
REIT shares or OP Units of the REIT to be issued to Landlord in exchange or
consideration therefore. Such valuation shall be done in a manner consistent
with valuations of properties of the other Affiliates of Asbury and Villanova
included in the REIT.

SECTION 33.05. Prior to or concurrently with the completion of the IPO of the
REIT shares, Tenant or a Newco designed to hold such REIT shares or OP Units
shall contribute its ownership

 

28



--------------------------------------------------------------------------------

interest in the Property or this Option to the REIT in exchange for REIT shares
or OP Units. Upon such transfer or at any time thereafter, within ten days’
notice given by Landlord, Tenant or such Newco shall distribute to Landlord at
the election of the Landlord, 49% of either the cash value of the REIT shares or
OP Units in immediately available federal funds or the REIT shares or OP Units
received by Tenant or such Newco. Landlord shall inform the Tenant, or Newco no
later than the date when the underwriter of the IPO determines that it is
important to disclose such information as to whether Landlord shall elect cash
or REIT shares or OP Units, provided that at such time Landlord has accumulated
reasonable information that allows him to make an informed decision as to such
matters. Landlord shall have the right to record a short form reversion
agreement in the public record describing Landlord’s rights hereunder with
respect to reversion.

SECTION 33.06. In the event that all or a portion of the Option is transferred
to any Permitted Transferee, the foregoing Sections 33.03, 33.04 and 33.05 shall
be of no force and effect and the following provisions shall apply in their
stead:

(a) REIT Option Price. In the event Landlord shall have been eligible to
participate in the private placement of OP Units, and shall have entered into an
irrevocable commitment to accept the same in payment of all or a portion of the
REIT Option Price or any other consideration relating to the Option hereunder,
the REIT Option Price shall be paid in cash or other immediately available
funds.

(b) Notice of Exercise of Option. Such Permitted Transferee shall exercise the
Option only by providing notice to Landlord in writing, on or before the last
day of the Option Period.

(c) Closing: Payment of REIT Price. The closing of the purchase of the Property
shall take place in accordance with Section 33.10 provided that payment of the
REIT Option Price shall be made in accordance with this Section 33.06(c). The
REIT Option Price for the Property shall be payable in cash or in other
immediately available funds. Any cash payable shall be payable by wire transfer
and must be received by Landlord in its designated account no later than 2:00
p.m., local time, on the closing date.

SECTION 33.07. In the event Landlord’s Percentage Interest in Tenant is
purchased pursuant to Section 4.8 of the Limited Partnership Agreement as a
result of Landlord’s termination of Landlord’s Employment Agreement without
“Good Reason” as defined in Landlord’s Employment Agreement, such occurrence
shall not be a “Reversion Event”; however, upon such occurrence, Landlord shall
share in the REIT shares or OP Units and other benefits (including cash as
described in Section 33.05) attributable to the REIT in the same manner and in
the same proportions as though the purchase of Landlord’s Percentage Interest in
Tenant had not occurred.

SECTION 33.08. During the Reversion Period, Purchaser shall not do any of the
following:

 

  (a) Encumber the Property in an amount greater than the REIT Option Price;

 

  (b) Sell or lease the Property or any portion thereof to any person or entity
other than to the Tenant under a lease having identical lease terms to this
Lease;

 

  (c) Take any other action with respect to the Property that would have a
material adverse effect on the Property or the “Business” as such term is
defined in the Asset Exchange Agreement.

SECTION 33.09. Upon the occurrence of a Reversion Event, Purchaser shall
thereupon immediately cause all of the Property to be reconveyed to Landlord
within ten (10) business days at Tenant’s sole cost and expense, and Tenant
shall indemnify and hold Landlord harmless from all reasonable cost and expense
associated with the exercise of such Option and with such reconveyance
(excluding without limitation any costs and exposes associated with the early
payment of federal income

 

29



--------------------------------------------------------------------------------

taxes incurred by the Landlord). The reconveyance of the Property shall be
closed at the offices of Hill, Ward & Henderson, P.A., Barnett Plaza, Suite
3700, 101 East Kennedy Boulevard, Tampa, Florida 33602, or at such other
location in Hillsborough County, Florida, acceptable to the parties hereto. At
closing, Tenant or such Newco shall provide Landlord with the same
representations, warranties and covenants as Landlord provided Tenant with
respect to the Property and shall be obligated by the same duties and
obligations with respect to survey, title and deed as was Landlord under the
Option, mutatis mutandis (except as to such encumbrances incurred in the
ordinary course of business to which Landlord has consented in writing in his
sole and absolute discretion). Subject to the foregoing, Landlord shall
thereupon return the consideration received by Landlord in the same form or
forms as it was received.

SECTION 33.10. In the event Purchaser exercises this Option to purchase the
Property, subject to the curative periods, Reversion Events and all other
conditions as herein provide, the sale and purchase of the Property shall be
closed and the deed shall be delivered on or before ninety (90) days after the
date of the exercise of these Option to purchase the Property. In the event the
last day for closing the purchase of the property as herein provided is a
Saturday, Sunday or a declared local holiday, the period for closing shall
extend to and include the first business day immediately following any such
Saturday, Sunday or declared holiday. The exact date for closing the purchase of
the Property within said period shall be set by Purchaser, provided Purchaser
gives Landlord at least five (5) business days prior written notice of such
closing date. The sale and purchase of the Property shall be closed at the
offices of Akin, Gump, Strauss, Hauer & Feld, L.L.P., 590 Madison Avenue, New
York, New York, commencing at 10:00 am., or at such other time or location
acceptable to the parties hereto.

At closing, Landlord shall provide Purchaser, at Tenant’s expense, a fee title
insurance (ALTA) policy insuring marketable title to the Property, in the full
amount of the purchase price of the Property, such policy to be purchased from a
source and issued by an insurer reasonably acceptable to Purchaser, and Tenant
shall pay the policy premium at or before the closing. A written binder for said
insurance shall be delivered to Purchaser or its attorney at least ten (10) days
prior to the closing.

At the closing of the sale after exercise of the Option, Landlord shall convey
the Property to Purchaser by delivering to Purchaser a special warranty deed
free and clear of all liens and encumbrances except (i) easements, covenants and
restrictions of record as of the date of this Lease and listed on Exhibit C
attached hereto other than those created by or consented to by Purchaser, if
any, (ii) zoning ordinances and (iii) matters of survey.

At the closing of the sale after exercise of the Option, Tenant shall pay for
the documentary stamps on the deed and for recording the deed.

Landlord shall cause all liens appearing on the title insurance commitment that
have been placed on the Property as a result of Landlord’s financing with
respect to the Property to be deleted simultaneously with the Closing.

Simultaneously with the closing of the sale after exercise of the Option, this
Lease will be terminated, and Tenant shall negotiate and enter into a new lease
with Millbourne Realty or its designee.

Purchaser may have the Property surveyed at Tenant’s expense prior to the date
set for closing. If the survey shows any encroachments on the Property not shown
on the Survey dated June 22, 1998, prepared by Landmark Engineering & Surveying
Corporation, other than those consented to by Purchaser, the same shall be
treated as a title defect, and written notice of the encroachments shall be
given to Landlord by Purchaser, and Landlord shall make reasonable efforts to
remove such encroachments to Purchaser’s reasonable satisfaction prior to
Closing.

Landlord is conveying, the Property in “AS-IS” condition with no representation
or warranty of any type, either express or implied, being made by Landlord as to
its physical condition or fitness for a particular use. The term “AS-IS” shall
be limited as set forth in Section 4.02 hereof.

 

30



--------------------------------------------------------------------------------

Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

In the event Purchaser exercises this Option to purchase the Property, Purchaser
may have the energy efficiency rating of the buildings located on the Property
being purchased determined. A copy of the brochure relating to this matter
prepared by the State of Florida will be furnished by Landlord promptly upon
Purchaser’s exercise of this Option.

If all or any portion of the Property should be damaged or taken through
condemnation (which term shall include any damage or taking by any governmental
entity or authority and any transfer by private sale in lieu thereof), either
permanently or temporarily (but in the case of temporary damage or takings, only
if such taking or damage has not already ceased at the time of Closing), the
Option Price shall be reduced by the price paid to Landlord by such governmental
entity or authority for such damage or taking and actually received by Landlord
prior to Closing; otherwise, Purchaser shall proceed to closing without a
reduction in the purchase price but Purchaser shall be entitled to any and all
subsequent awards and settlements, if any.

Tenant shall be responsible for all taxes and assessments as of the date of
closing and the same shall not be prorated.

It is understood and agreed that no real estate brokers have brought about this
Option or the subsequent sale of said Property, and no commissions are due and
owing any real estate broker for the sale and purchase of said Property.

At the closing of the sale and purchase of the Property on the terms hereof,
Landlord shall furnish to Purchaser its affidavit in form acceptable to the
title company, stating that (i) to its knowledge, Landlord has sole and
exclusive possession and occupancy of the Property except for the rights of
Tenant and a Purchaser other than Tenant, if any, and any and all subtenants
under the terms of this Lease and the Hillsborough Avenue Lease, and (ii) either
that there have been no improvements made to the Property by Landlord during the
ninety (90) days immediately preceding the date of closing, or if there have
been any such improvements, that all lienors in connection with said
improvements have been paid in full.

This Article Thirty-Three constitutes the entire agreement between Landlord and
Tenant pertaining to the Option, and supersedes all negotiations, preliminary
agreements, and all prior and contemporaneous discussions and understandings of
Landlord and Tenant in connection with the subject matters hereof.

ARTICLE THIRTY-FOUR

Waiver of Jury Trial

SECTION 34.01. AS A MATERIAL INDUCEMENT TO THE EXECUTION OF THIS LEASE, LANDLORD
AND TENANT AGREE THAT IN THE EVENT ANY LITIGATION ARISING OUT OF THE TERMS AND
PROVISIONS OF THIS LEASE OR THE RELATIONSHIP BETWEEN LANDLORD AND TENANT. THEN
NEITHER PARTY SHALL SEEK A JURY TRIAL IN SUCH PROCEEDING, IT BEING EXPRESSLY
AGREED AND STIPULATED BY THE PARTIES HERETO THAT ANY DISPUTES ARE BETTER
RESOLVED BY A JUDGE.

[Remainder of page intentionally left blank.]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the day and year first above written.

 

Signed, sealed and delivered in the presence of:

/s/ Barbara Murphy

   

/s/ Jeffrey I. Wooley (Seal)

Name:   Barbara A. Murphy     Jeffrey I. Wooley   (Type or Print Name)      

/s/ Jessica Stone

      “LANDLORD” Name:   Jessica Stone         (Type or Print Name)            
ASBURY AUTOMOTIVE TAMPA, L.P.,       a Delaware limited partnership       By:  
ASBURY AUTOMOTIVE TAMPA         GP L.L.C., a Delaware limited liability company,
general partner

/s/ Barbara Murphy

   

/s/ Ian Snow

Name:   Barbara A. Murphy     Name:   Ian Snow   (Type or Print Name)     Title:
  Authorized Agent         “TENANT”

/s/ Lauren Coffman

      Name:   Lauren Coffman         (Type or Print Name)      

 

32



--------------------------------------------------------------------------------

EXHIBIT A

(Adamo Drive Property)

PARCEL I:

Those portions of the Southeast 1/4 of the Southeast 1/4 of Section 13, and the
Northeast 1/4 of the Northeast 1/4 of Section 24, all in Township 29 South,
Range 19 East, Hillsborough County, Florida being further described as follows:

Begin at the Northeast corner of said Section 24; thence South 00°08’00” East,
880.75 feet along the East line of said Section 24 to the North right-of-way
line of State Road 60: (D.O.T. Section No. 1011-601) thence along said North
right-of-way line the following: South 84’32’00” West, 434.69 feet; thence North
50°35’00” West, 71.48 feet to the East right-of-way line of U.S. Highway No. 301
(State Road 43) (D.O.T. Section No. 10010-2502); thence along said East
right-of-way line the following: North 05°26’00” West, 99.47 feet to a curve
concave Westerly and having a radius of 6985.50 feet; thence Northerly along
said curve, 203.34 feet through a central angle of 01°40’04” (chord North
06°16’02” West 203.33 feet); thence radial from said curve, North 82°53’56”
East, 15.00 feet radial to a curve concave Westerly and having a radius of
7000.50 feet; thence Northerly along said curve, 217.89 feet through a central
angle of 01°47’00”(chord North 07°59’34.5” West, 217.88 feet) to a non-tangent
compound curve concave Westerly and having a radius of 68.00 feet; thence
Northerly along said curve, 22.99 feet through a central angle of 19°22’14”
(North 08°58’41” West, 22.88 feet) to a non-tangent curve concave Westerly and
having a radius of 7000.50 feet; thence Northerly along said curve, 229.50 feet
through a central angle of 01°52’42” (chord North 10°00’38.5” West, 229.49
feet); thence non-tangent from said curve, North 04”57’25” West, 239.45 feet;
thence North 10°57’00” West, 54.91 feet to the South right-of-way line of the
Seaboard Coast Line Railroad: thence South 84°31’04” East, 608.35 feet along
said South right-of-way line to the East line of said Section 13; thence South
00°53’00” East, 124.94 feet along said East line to the point of Beginning.

PARCEL II:

A tract in the Northwest 1/4 of section 19, Township 29 South, Range 20 East,
Hillsborough County, Florida, described as follows:

From the point of intersection of the West boundary of said Northwest l/4 of
Section 19, and the Northerly right-of-way line of State Road No. 60 (Adamo
Drive), run North 84°32’00” East along said Northerly right-of-way line of State
Road No. 60 a distance of 367.30 feet; run thence North 0°01’10” East a distance
of 570.00 feet; run thence North 89°58’50” West a distance of 366.88 feet to a
point on the West boundary of said Northwest 1/4 of Section 19; run thence South
00°08’00” East along said West boundary of Northwest 1/4 of Section 19, a
distance of 605.12 feet to the Point of Beginning.



--------------------------------------------------------------------------------

EXHIBIT B

This Instrument was Prepared

By and Should Be Returned:

Thomas N. Henderson, Esquire

Hill, Ward & Henderson, P.A.

Post Office Box 2231

Tampa, Florida 33601

SHORT-FORM LEASE

(Adamo Drive)

THIS SHORT-FORM LEASE is made and entered into this 17th day of September, 1998,
by and between JEFFREY I. WOOLEY (the “Landlord”) and ASBURY AUTOMOTIVE TAMPA,
L.P., a Delaware limited partnership (the “Tenant”).

W I T N E S S E T H

WHEREAS, Landlord is the owner of that certain real property located in
Hillsborough County, Florida, more particularly described on Exhibit A attached
hereto and made a part hereof as if fully set forth herein (said parcel of real
property, together with all fixtures and improvements now or hereafter situated
thereon, being hereinafter referred to, collectively, as the “Property”);

WHEREAS, Landlord and Tenant entered into a certain Fist Amended and Restated
Lease Agreement dated September 17, 1998 (the “Lease”) for the Property pursuant
to the terms and conditions set forth in the Lease; and

WHEREAS, Landlord and Tenant desire to execute and record this Short-Form Lease
to provide record notice to all persons and entities dealing with the Property
of the rights and obligations of the Landlord and Tenant in accordance with the
terms of the Lease;

NOW, THEREFORE, in consideration of the sum of Ten and No/100ths Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Landlord hereby agrees to lease to Tenant, and Tenant hereby agrees to lease
from Landlord, the Property pursuant to the terms and conditions as set forth in
the unrecorded Lease whose terms and conditions are incorporated herein by
reference.

2. This Short-Form Lease is not a complete summary of the agreement relating to
the letting of the Property but, rather, all persons or entities having an
interest in the Property should refer to the unrecorded Lease.

3. The Lease contains the following provisions:

SECTION 8.02. Nothing in this Lease shall be deemed to be, or construed in any
way as constituting, the consent or request of Landlord, expressed or implied,
by inference or otherwise, to any person, firm or corporation for the
performance of any labor or the furnishing of any materials for any
construction, rebuilding alteration or repair of or to the Demised Premises or
any pan thereof, nor as giving Tenant any right, power or authority to contract
for or permit the rendering of any services or the furnishing of any materials
which might in any way give rise to the right to file any lien against
Landlord’s interest in the Demised Premises.



--------------------------------------------------------------------------------

Landlord shall have the right to post and keep posted at all reasonable times on
the Demised Premises any notices which Landlord shall be required so to post for
the protection of Landlord and the Demised Premises from any such lien. Tenant
agrees to promptly execute such instruments in recordable form in accordance
with the terms and provisions of Florida Statute 713.10. As provided by Chapter
713, Florida Statutes, Landlord hereby notifies all persons and entities that
any lien claimed by any party as the result of improving the Demised Premises or
any improvements thereon pursuant to a contract with Tenant, or with any person
other than Landlord, shall extend to, and only to, the right, title and interest
in and to the Demised Premises, if any, of the person contracting for such
improvements. This paragraph shall be construed so as to prohibit, in accordance
with the provisions of Chapter 713, Florida Statutes, the interest of Landlord
in the Demised Premises being subject to any lien for any improvements made by
Tenant or any other person on the Demised Premises.

4. The Lease has a term of ten (10) years and is scheduled to end at midnight on
September 16, 2008. Provided the Lease is not in default, Tenant may elect to
extend the term of the Lease for one additional term of five (5) years.

5. The Lease contains an option for the Tenant or certain Permitted Transferees
to purchase the Property from Landlord commencing on the date of the lease and
expiring at midnight two (2) years after such date.

6. Upon final termination of the Lease, Tenant will execute, acknowledge and
deliver to Landlord a sufficient cancellation and termination of this Short-Form
Lease in recordable form (the “Termination Agreement”), and the delivery of the
Termination Agreement by Tenant shall be a condition precedent to the return of
Tenant’s deposit as referenced in the Lease to the extent that Tenant is
entitled to the same under the terms of the Lease. In the event Tenant fails to
deliver the Termination Agreement pursuant to the terms hereof within fifteen
(15) days after the receipt of written notice from Landlord demanding same and
evidencing that Landlord is entitled to the Termination Agreement, Tenant shall
be liable to Landlord for any and all damages, direct and indirect, resulting
from Tenant’s delay in performing its obligations hereunder including, but not
limited to, Landlord’s attorneys’ fees and costs incurred as a result of
Tenant’s failure to deliver the Termination Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Short-Form Lease to
be effective as of the day and year first above written.

 

 

                                                                 (Seal) Name:  

 

    Jeffrey I. Wooley   (Type or Print Name)      

 

      “Landlord” Name:  

 

        (Type or Print Name)            

ASBURY AUTOMOTIVE TAMPA, L.P.,

a Delaware limited partnership

      By:  

ASBURY AUTOMOTIVE TAMPA GP L.L.C.,

a Delaware limited Liability company, general partner

 

    By:  

 

Name:  

 

    Name:  

 

  (Type or Print Name)     Its:  

 

 

      (Corporate Seal) Name:  

 

      “Tenant”   (Type or Print Name)      



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this              day of
September, 1998, by JEFFREY I. WOOLEY who is personally known to me or has
produced                      as identification.

 

 

Notary Public

 

(Type, Print or Stamp Name) My Commission Expires:

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this              day of
September, 1998, by                     , as                      of ASBURY
AUTOMOTIVE TAMPA GP L.L.C., as the general partner of ASBURY AUTOMOTIVE TAMPA,
L.P., on behalf of said partnership and company. He is personally known to me or
has produced                      as identification.

 

 

Notary Public

 

(Type, Print or Stamp Name) My Commission Expires:



--------------------------------------------------------------------------------

EXHIBIT A

(Adamo Drive Property)

PARCEL I:

Those portions of the Southeast 1/4 of the Southeast 1/4 of Section 13, and the
Northeast 1/4 of the Northeast 1/4 of Section 24, all in Township 29 South,
Range 19 East, Hillsborough County, Florida being further described as follows:

Begin at the Northeast corner of said Section 24; thence South 00°08’00” East,
880.75 feet along the East line of said Section 24 to the North right-of-way
line of State Road 60; (D.O.T. Section No. 1011-601) thence along said North
right-of-way line the following: South 84°32’00” West, 434.69 feet; thence North
50°35’00” West, 71.48 feet to the East right-of-way line of U.S. Highway No. 301
(State Road 43) (D.O.T. Section No. 10010-2502); thence along said East
right-of-way line the following: North 05°26’00” West, 99.47 feet to a curve
concave Westerly and having a radius of 6985.50 feet; thence Northerly along
said curve, 203.34 feet through a central angle of 01°40’04” (chord North
06°16’02” West, 203.33 feet); thence radial from said curve, North 82°53’56”
East, 15.00 feet radial to a curve concave Westerly and having a radius of
7000.50 feet; thence Northerly along said curve, 217.89 feet through a central
angle of 01°47’00” (chord North 07°59’34.5” West, 217.88 feet) to a non-tangent
compound curve concave Westerly and having a radius of 68.00 feet; thence
Northerly along said curve, 22.99 feet through a central angle of 19°22’14”
(North 08°58’41” West, 22.88 feet) to a non-tangent curve concave Westerly and
having a radius of 7000.50 feet; thence Northerly along said curve, 229.50 feet
through a central angle of 01°52’42” (chord North 10°00’38.5” West, 229.49
feet); thence non-tangent from said curve, North 04°57’25” West, 239.45 feet;
thence North 10°57’00” West, 54.91 feet to the South right-of-way line of the
Seaboard Coast Line Railroad; thence South 84°31’04” East, 608.35 feet along
said South right-of-way line to the East line of said Section 13; thence South
00°53’00” East, 124.94 feet along said East line to the Point of Beginning.

PARCEL II:

A tract in the Northwest 1/4 of Section 19, Township 29 south, Range 20 East,
Hillsborough County, Florida, described as follows:

From the point of intersection of the West boundary of said Northwest  1/4 of
Section 19 and the Northerly right-of-way line of state Road No. 60 (Adamo
Drive), run North 84°32’00” East along said Northerly right-of-way line of State
Road No. 60 a distance of 367.30 feet; run thence North 0°01’10” East a distance
of 570.00 feet; run thence North 89°58’50” West a distance of 366.88 feet to a
point on the West boundary of said Northwest 1/4 of Section 19; run thence South
00°08’00” East along said West boundary of Northwest 1/4 of Section 19, a
distance of 605.12 feet to the Point of Beginning.



--------------------------------------------------------------------------------

EXECUTION COPY

SUBLEASE

THIS SUBLEASE, is entered into as of this 17th day of September, 1998, by and
between ASBURY AUTOMOTIVE TAMPA, L.P., a Delaware limited partnership, as tenant
(herein called “Sublessor”) and WTY MOTORS, L.P., a Delaware limited partnership
(herein called “Subtenant”) .

W I T N E S S E T H:

WHEREAS, by that certain Lease Agreement annexed hereto as Exhibit A and made a
part hereof (the “Master Lease”), dated the date hereof by and between Jeffrey
I. Wooley, as landlord (“Landlord”) and Sublessor, as tenant, Landlord leased to
Sublessor certain premises more particularly described in the Master Lease (the
“Leased Property); and

WHEREAS, Sublessor desires to sublease to Subtenant, and Subtenant desires to
hire from Sublessor a portion of the Demised Premises leased to Sublessor
pursuant to the Master Lease as more particularly described in Exhibit B annexed
hereto, which portion of the Demised Premises shall be referred to herein as the
“Subleased Premises”, on the terms and conditions hereinafter set forth;

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the meaning given to such term in the Master Lease;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed as follows:

1. DEMISE AND TERM. Sublessor hereby leases to Subtenant, and Subtenant hereby
hires from Sublessor the Subleased Premises. The term of this Sublease shall be
the period commencing on the Commencement Date and ending on September 17, 2008
(the “Expiration Date”), unless sooner terminated as herein provided.

2. SUBORDINATE TO MASTER LEASE. This Sublease is and shall be subject and
subordinate to the Master Lease and to all matters to which the Master Lease is
or shall be subject and subordinate. Subtenant acknowledges that it has reviewed
and examined a copy of the Master Lease.

3. PROVISIONS OF MASTER LEASE.

(a) Incorporation by Reference. All of the terms, covenants and conditions of
the Master Lease are incorporated herein by reference so that, with respect to
and as applicable to the Subleased Premises, each and every term, covenant and
condition of the Master Lease binding or inuring to the benefit of the landlord
thereunder shall, in respect of this Sublease, bind or inure to the benefit of
Sublessor, and, with respect to and as applicable to the Subleased Premises,
each and every term, covenant and condition of the Master Lease binding or
inuring to the benefit of the tenant thereunder shall, in respect of this
Sublease, bind or inure to the benefit of Subtenant with the same force and
effect as if such terms, covenants and conditions were completely set forth in
this Sublease, and as if the words “Landlord” and “Tenant,” or words of similar
import, wherever the same appear in the Master Lease, were construed to mean,
respectively, “Sublessor”



--------------------------------------------------------------------------------

and “Subtenant” in this Sublease, and as if the words “Premises”, or words of
similar import, wherever the same appear in the Master Lease, were construed to
mean “Subleased Premises” in this Sublease, and as if the word “Agreement” and
“Lease”, or words of similar import, wherever the same appear in the Master
Lease, were construed to mean this “Sublease,” and as if the word “Term,” or
words of similar import, wherever the same appears in the Master Lease, were
construed to mean “the term of this Sublease; and as if the words “the date
hereof,” or words of similar import, wherever the same appear in the Master
Lease, were construed to mean “the date of this Sublease

(b) Subtenant’s Obligations. All acts and obligations to be performed and all
terms and conditions to be observed by Sublessor as tenant under the Master
Lease with respect to the Subleased Premises shall be performed and observed by
Subtenant and Subtenant’s obligations shall run to Sublessor or Landlord as
Sublessor may determine to be appropriate or required by the respective
interests of Sublessor and Landlord.

(c) Time Limits. The time limits contained in the Master Lease for the giving of
notices, making of demands or performing of any act, condition or covenant on
the part of Tenant thereunder, or for the exercise by Tenant thereunder of any
right, remedy or option, are changed for the purposes of incorporation herein by
reference by shortening all time limits of ten (10) days or less by three
(3) days in each instance and by shortening all time limits in excess of ten
(10) days by five (5) days in each instance, so that in each instance Subtenant
shall have three (3) days or five (5) days, as the case may be, less time to
observe or perform hereunder than Sublessor has as the tenant under the Master
Lease, provided that no period of two (2) days or more days shall be shortened
to less than two (2) days.

(d) Conflict of Terms. If any of the express terms, conditions or provisions of
this Sublease shall conflict with any of the terms, conditions or provisions
incorporated by reference, such conflict: (i) if it relates to services or
facilities to be provided by the Landlord under the Master Lease or benefits to
be conferred by the Landlord under the Master Lease, shall be resolved in each
such instance in favor of the express terms, conditions and provisions of the
Master Lease, and (ii) if it relates to any other term, condition or provision
of this Sublease, shall be resolved in each such instance in favor of the
express terms, conditions and provisions of this Sublease.

(e) Notices from Landlord. If Subtenant receives any notice or demand from the
Landlord with respect to the Subleased Premises or this Sublease, Subtenant
shall promptly give a copy thereof to Sublessor. If Sublessor receives any
notice or demand from the Master Landlord with respect to any obligations to be
performed by Sublessor or Subtenant with respect to the Subleased Premises or
any services or facilities to be furnished to Subtenant at the Subleased
Premises, Sublessor shall promptly give a copy thereof to Subtenant.

4. NO BREACH OF MASTER LEASE. Subtenant shall not do or permit to be done any
act or thing which may constitute a breach or violation of any term, covenant or
condition of the Master Lease by the tenant thereunder, whether or not such act
or thing is permitted under the provisions of this Sublease.

5. NO PRIVITY OF ESTATE. Nothing contained in this Sublease shall be construed
to create privity of estate or contract between Subtenant and Landlord.

6. INDEMNIFICATION BY SUBTENANT. Subtenant does hereby indemnify and hold
harmless Sublessor and Landlord from and against any and all losses, costs,
damages, expenses, charges and liabilities, including, without limitation,
reasonable attorneys’ fees and disbursements, incurred or paid by Sublessor or
Landlord, and shall defend Sublessor and Landlord against all claims, actions,
proceedings and suits relating to: (i) the conduct of



--------------------------------------------------------------------------------

Subtenant’s business in, or use or occupancy of, the Subleased Premises;
(ii) any accidents, damages or injuries to persons or property occurring in, on
or about the Subleased Premises, other than accidents, damages or injuries
caused by Sublessor or Landlord or their respective officers, employees, agents
or contractors; (iii) any breach or default by Subtenant in the observance or
performance of the covenants and agreements contained herein (or incorporated
herein by reference) beyond any applicable cure period; (iv) any work done in or
to the Subleased Premises by Subtenant or Subtenant’s contractors, agents or
employees; (v) any act, omission or negligence on the part Of Subtenant and/or
its officers, employees, agents, customers, contractors or invitees, or any
person claiming through or under Subtenant; or (vi) any losses of or damages to
property, injuries to person, or claims of other Subtenant’s or occupants of
Subtenant or of any other tenant or occupant of the Subleased Premises, arising
out of or in connection with any alterations, additions or improvements in or to
the Subleased Premises by Subtenant or Subtenant’s contractors, agents or
employees, or acts, omissions or negligence in connection herewith.

7. USE. Subtenant shall use and occupy the Subleased Premises for the Permitted
Use and for no other purpose. Subtenant shall comply with the certificate of
occupancy relating to the Subleased Premises and with all laws, statutes,
ordinances, orders, rules, regulations and requirements of all federal, state
and municipal governments and the appropriate agencies, officers, departments,
boards and commissions thereof, and the board of fire underwriters and/or the
fire insurance rating organization or similar organization performing the same
or similar functions, whether now or hereafter in force, applicable to the
Subleased Premises and arising out of Subtenant’s occupancy, use or manner of
use thereof.

8. RENT. Subtenant shall pay to Sublessor, for the term (as defined in the
Master Lease) and any Renewal Term,             % of the rent as set forth in
the Master Lease in the manner as set forth in the Master Lease when due,
without notice or demand therefor, and without deduction, abatement,
counterclaim or set off of any amount or for any reason whatsoever. Subtenant’s
liability for the amounts due under this Sublease shall survive the expiration
or sooner termination (for reasons other than Subtenant’s default) of this
Sublease. If this Sublease shall be terminated due to Subtenant’s default,
Subtenant’s liability under this Section 8 shall survive indefinitely.

9. CONDITION QF SUBLEASED PREMISES. Subtenant acknowledges that it has had the
opportunity to examine and inspect the entire Subleased Premises and the
fixtures and improvements, therein and is fully familiar with the physical
condition thereof. Subtenant agrees that Subtenant is leasing the Subleased
Premises and the fixtures therein “as is”, and that neither Sublessor nor the
Landlord is required to perform any work or expend any monies in order to make
the Subleased Premises ready for Subtenant’s occupancy. In making and executing
this Sublease, Subtenant acknowledges that Sublessor has not made and does not
make any representations or warranties as to the physical condition of the
Subleased Premises or the fixtures or improvements therein and that Subtenant
has relied solely on Such investigations, examinations and inspections as
Subtenant has chosen to make or has made.

10. CONSENTS AND APPROVALS. In any instance when Sublessor’s consent or approval
is required under this Sublease, Sublessor’s refusal to consent to or approve
any matter or thing shall be deemed reasonable if, inter alia, such consent or
approval has not been obtained from the Landlord and, provided that Sublessor
shall otherwise be willing to grant such consent or approval Sublessor shall use
reasonable efforts to obtain the consent of the Landlord if such consent or
approval is required under the Master Lease. Sublessor’s failure to notify
Subtenant of whether it will or will not consent to or approve any such matter
or thing within the applicable time limits, if any, will not be deemed unduly
delayed if, inter alia, such notification has not been received from the
Landlord within such time limits, provided that Sublessor has not unreasonably
delayed in delivering such request of Landlord. Sublessor shall have no
obligation to take any action or incur any cost or expense to compel the
Landlord to



--------------------------------------------------------------------------------

consent to any matter or thing under the Master Lease or as to this Sublease. In
the event that Subtenant shall seek the approval by or consent of Sublessor and
Sublessor shall fail or refuse to give such consent, Subtenant shall not be
entitled to any damages or abatement for any withholding or delay of such
approval or consent by Sublessor, it being agreed that Subtenant’s sole remedy
shall be an action for injunction or specific performance and that said remedy
of an action for injunction or specific performance shall be available only in
those cases where Sublessor shall have expressly agreed in writing not to
unreasonably withhold or delay its consent.

11. NOTICES. All notices, consents, approvals, demands and requests which are
required or desired to be given by either party to the other hereunder shall be
given in the manner in which notices are made under the Master Lease.

12. TERMINATION OF MASTER LEASE. If for any reason the term of the Master Lease
shall terminate prior to the expiration date of this Sublease, this Sublease
shall thereupon be terminated and Sublessor shall not be liable to Subtenant by
reason thereof. Sublessor shall have the right to cancel or terminate the Master
Lease or voluntarily permit same to be canceled or terminated or surrendered so
long as the Landlord shall recognize the right of Subtenant to remain in
possession of the Subleased Premises pursuant to the then-executory provisions
of this Sublease in which event Subtenant shall attorn to the Landlord as the
Sublessor hereunder. If pursuant to any provision of the Master Lease the tenant
thereunder shall have the right to terminate the Master Lease prior to the
Expiration Date of this Sublease, then Subtenant shall not have the right to
terminate this Sublease by reason of such provision incorporated by reference
herein.

13. ASSIGNMENT AND SUBLETTING. Subtenant shall not, by operation of law or
otherwise, assign, sell, mortgage, pledge or in any manner transfer this
Sublease or any interest therein, or sublet the Subleased Premises or any part
or parts thereof, or grant any concession or license or otherwise permit
occupancy of all or any part of the Subleased Premises by any person other than
Subtenant. If Subtenant is a corporation, the provisions of this Section shall
apply to a transfer (by one or more transfers) of stock or any other mechanism
(such as, by way of example, the issuance of additional stock, a stock voting
agreement or change in classes of stock) which results in a change of control of
Subtenant or, as if such transfer of stock which results in a change of control
of Subtenant or such transferee were an assignment of this Sublease; and if
Subtenant is a partnership, limited liability company or joint venture, the
provisions of this Article shall apply with respect to a transfer (by one or
more transfers) of an interest in the distributions of profits and losses of
such partnership, limited liability company or joint venture or other mechanism
(such as, by way of example, the creation of additional general partnership,
limited liability company or limited partnership interests) which results in a
change of control of such partnership, limited liability company or joint
venture, as if such transfer of an interest in the distributions of profits and
losses of such partnership, limited liability company or joint venture which
results in a change of control of such partnership, limited liability company or
joint venture were an assignment of this Sublease. The term “control” shall
mean, in the case of a corporation, ownership or voting control, directly or
indirectly, of (a) more than fifty (50%) percent of all the voting stock, and in
case of a joint venture, limited liability company or partnership or similar
entity, ownership, directly or indirectly, of more than fifty (50%) percent of
all the general or other partnership (or similar) interests therein, or (b) more
than fifty (50%) percent of all the voting stock, and in case of a joint
venture, limited liability company or partnership or similar entity, ownership,
directly or indirectly, of more than fifty (50%) percent of all the general or
other partnership (or similar) interests therein.

14. INSURANCE.

(a) Insurance Policies . Subtenant shall maintain throughout the term of this
Sublease all liability and other insurance in respect of the Subleased Premises
and the conduct and operation of business therein as required by the terms of
the Master Lease, with Sublessor and the Landlord named as additional insureds.
Subtenant shall deliver to Sublessor a fully paid-for policy or certificate
prior to the



--------------------------------------------------------------------------------

Commencement Date. Subtenant shall procure and pay for renewals of such
insurance from time to time before the expiration thereof, and Subtenant shall
deliver to Sublessor and the Master Landlord such renewal policy or certificate
at least twenty (20) days before the expiration of any existing policy. All such
policies shall contain a provision whereby the same cannot be canceled or
modified unless Sublessor and the Landlord are given at least thirty (30) days’
prior written notice of such cancellation or modification, and shall otherwise
comply with the terms of the Master Lease

(b) Releases. Subtenant hereby releases the Landlord or anyone claiming through
or under the Landlord by way of subrogation or otherwise to the extent that
Sublessor released the Landlord and/or the Landlord was relieved of liability or
responsibility pursuant to the provisions of the Master Lease, and Subtenant
will cause its insurance carriers to include any clauses or endorsements in
favor of the Landlord which Sublessor is required to provide pursuant to the
provisions of the Master Lease.

15. ALTERATIONS. Subtenant shall not make or cause, suffer or permit the making
of any alteration, addition, change, replacement, installation or addition in or
to the Subleased Premises without obtaining the prior written consent of
Sublessor in each instance (which consent will not be unreasonably withheld or
delayed with respect to non-structural alterations which do not affect the
building systems) and, if required pursuant to the Master Lease, the consent of
the Landlord. Sublessor shall use reasonable efforts to obtain the consent of
the Landlord, at Subtenant’s sole cost and expense. Any such alteration,
addition, change, replacement, installation or addition shall be made only in
strict accordance with the terms, conditions and provisions of the Master Lease.
Any such alteration, addition, change, replacement, installation or addition
shall, upon installation, become the property of Sublessor and shall be
surrendered with the Subleased Premises upon the expiration or earlier
termination of this Sublease; provided that Subtenant shall have the right to
remove its computers, office equipment, furniture and furnishings upon the
expiration or earlier termination of this Sublease.

16. DEFAULT BY SUBTENANT. The following shall constitute a default by Subtenant
hereunder: (i) any failure of Subtenant to pay any Rent or other charges payable
when due; or (ii) any failure of Subtenant to perform any other of the terms,
covenants or conditions of this Sublease (including those incorporated herein by
reference) to be observed or performed by Subtenant within the time periods
specifically set forth in any provision of the Master Lease; or (iii) if
Subtenant shall commit any Event of Default. In case of any default hereunder,
then, in addition to all other remedies (including those incorporated herein by
reference) available to Sublessor, Sublessor shall have the right to terminate
this Sublease on three (3) days’ notice to Subtenant, upon which Sublessor shall
have the immediate right of re-entry and may remove all persons and property
from the Subleased Premises by summary proceedings, force or otherwise.

17. RIGHT TO CURE SUBTENANT’S DEFAULTS. If Subtenant shall at any time fail to
make any payment or perform any other obligation of Subtenant hereunder, then
Sublessor shall have the right, but not the obligation, after the lesser of five
(5) days’ notice to Subtenant or the time within which the Landlord may act on
Sublessor’s behalf under the Master Lease, or without notice to Subtenant in the
case of any emergency, and without waiving or releasing Subtenant from any
obligations of Subtenant hereunder, to make such payment or perform such other
obligation of Subtenant in such manner and to such extent as Sublessor shall
deem necessary, and in exercising any such right, to pay any reasonable
incidental costs and expenses, employ attorneys, and incur and pay reasonable
attorneys’ fees and disbursements. Subtenant shall pay to Sublessor upon demand
all sums so paid by Sublessor and all incidental costs and expenses of Sublessor
in connection therewith, together with interest thereon at the Interest Rate
from the date of the making of such expenditures.

18. LIABILITY OF SUBLESSOR. Sublessor’s liability for its obligations under this
Sublease will be limited to Sublessor’s interest in the Subleased Premises and
Subtenant will not look to any other property or assets of Sublessor in seeking
either to enforce Sublessor’s obligations under this Sublease or to satisfy a
judgment for Sublessor’s failure to perform such obligations.



--------------------------------------------------------------------------------

19. WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM. Subtenant hereby waives all
right to trial by jury in any summary or other action, proceeding or
counterclaim arising out of or in any way connected with this Sublease, the
relationship of Sublessor and Subtenant, the Subleased Premises or the use and
occupancy thereof, and any claim of injury or damages. Subtenant also hereby
waives all rights to assert or interpose a counterclaim (excepting compulsory
counterclaims) in any summary proceeding or other action or proceeding to
recover or obtain possession of the Subleased Premises.

20. NO WAIVER. The failure of either party to insist in any one or more cases
upon the strict performance or observance of any obligation of the other party
hereunder or to exercise any right or option contained herein shall not be
construed as a waiver or relinquishment for the future of any such obligation of
the other party or any right or option of such party. No waiver by Sublessor or
Subtenant of any term, covenant or condition of this Sublease shall be deemed to
have been made unless expressed in writing and signed by the party making such
waiver.

21. COMPLETE AGREEMENT. There are no representations, agreements, arrangements
or understandings, oral or written, between the parties relating to the subject
matter of this Sublease which are not fully expressed in this Sublease. This
Sublease cannot be changed or terminated orally or in any manner other than by a
written agreement executed by both parties.

22. SUCCESSORS AND ASSIGNS. The provisions of this Sublease, except as herein
otherwise specifically provided, shall extend to, bind and inure to the benefit
of the parties hereto and their respective personal representatives, heirs,
successors and permitted assigns. In the event of any assignment or transfer of
Sublessor’s interest under the Master Lease or the Subleased Premises, the
transferor or assignor, as the case may be, shall be and hereby is entirely
relieved and freed of all obligations under this Sublease to the extent the
assignee assumes or is deemed to have assumed such obligations.

23. INTERPRETATION. Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
State of Florida.

24. OPTION TO EXTEND TERM. The Term of this Sublease shall be extended in the
event that the Sublessor extends the term of the Master Lease for the Renewal
Term.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Subtenant have hereunto executed this Sublease
as of the day and year first above written.

 

    SUBLESSOR:     ASBURY AUTOMOTIVE TAMPA, L.P.

/s/ Barbara A. Murphy

    By:   ASBURY AUTOMOTIVE TAMPA GP L.L.C. Barbara A. Murphy       as General
Partner     By:  

/s/ Ian Snow

/s/ Lauren Coffman

    Name:   IAN SNOW Lauren Coffman     Title:   AUTHORIZED AGENT     SUBTENANT:
    WTY MOTORS, L.P.     By:  

ASBURY TAMPA MANAGEMENT L.L.C.

as General Partner

/s/ Barbara A. Murphy

    By:  

/s/ Jeffrey I. Wooley

Barbara A. Murphy     Name:   Jeffrey I. Wooley     Title:   President

/s/ Jessica Stone

      Jessica Stone      